                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                              SOUTHERN DIVISION


 MICHAEL JAMES LATHROP,                              4: 18-CV-04025-VLD
                          Plaintiff,
             vs.                                  MEMORANDUM OPINION
                                                      AND ORDER
NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,
                          Defendant.


                                 INTRODUCTION

      Plaintiff, Michael James Lathrop, seeks judicial review of the

Commissioner's final decision denying his application for social security

disability and supplemental security income disability benefits under Title II·

and Title XVI of the Social Security Act. 1




       ISSI benefits are called "Title XVI" benefits, and SSD /DIB benefits are
called "Title II benefits." Receipt of both forms of benefits is dependent upon
whether the claimant is disabled. The definition of disability is the ·same
under both Titles. The difference-greatly simplified-is that a claimant's
entitlement to SSD /DIB benefits is dependent upon one's "coverage" status
(calculated according to one's earning history), and the amount of benefits are
likewise calculated according to a formula using the claimant's earning history.
There are no such "coverage" requirements for SSI benefits, but the potential
amount of SSI benefits is uniform and set by statute, dependent upon the
claimant's financial situation, and reduced by the claimant's earnings, if any.
There are corresponding and usually identical regulations for each type of
benefit. See~ 20 C.F.R. § 404.1520 and§ 416.920 (evaluation of disability
using the five-step procedure under Title II and Title XVI). Mr. Lathrop filed his
application for both types of benefits. ARlO. His coverage status for SSD
benefits expires on December 31, 2019. Id. In other words, in order to be
      Mr. Lathrop has filed a complaint and has requested the court to reverse

the Commissioner's final decision denying him disability benefits and to enter

an order awarding benefits. Alternatively, Mr. Lathrop requests the court

remand the matter to the Social Security Administration for further

proceedings.

      This appeal of the Commissioner's final decision denying benefits is

properly before the district court pursuant to 42 U.S.C. § 405(g). This matter is

before this magistrate judge pursuant to the consent of the parties. See 28

U.S.C. § 636(c).

                                     FACTS2

A.    Statement of the Case

      This action arises from plaintiff, Michael James Lathrop's,

("Mr. Lathrop"), application for SSDI filed on December 8, 2014, and his

application for SSI filed on June 20, 2016, alleging disability since August 20,

2014, due to pain in the upper middle back, headaches, problems breathing,

and back and neck problems. AR67, 185, 189, 218, 222, 269 (citations to the

appeal record will be cited by "AR" followed by the page or pages).




entitled to Title II benefits, Mr. Lathrop must prove disability on or before that
date.

      2These facts are gleaned from the parties' submitted stipulated facts
(Docket 13). The court has made only minor grammatical and stylistic
changes.
                                      2
      Mr. Lathrop's SSDI claim was denied initially and upon reconsideration,

although the initial denial notice does not appear in the appeal record. AR89. 3

Mr. Lathrop's SSI claim was not denied at either the initial or reconsideration

level because it was not filed until after requesting a hearing. AR189.

Mr. Lathrop requested an administrative hearing. AR105.

      Mr. Lathrop's administrative law judge hearing was held on March 27,

2017, by Richard Hlaudy, ("AW"). AR32. Mr. Lathrop was represented by

other counsel at the hearing, and an unfavorable decision was issued on June

26, 2017. AR7, 32.

      At Step One4 of the evaluation, the AW found that Mr. Lathrop had not

engaged in substantial gainful activity, ("SGA"), since the date of his alleged

onset of disability, August 20, 2014, and that he met the insured status for his

SSDI claim through December 31, 2019. AR12.

      At Step Two, the AW found that Mr. Lathrop had a severe impairment of

cervical spine degeneration, status post C6-7 anterior cervical discectomy and

fusion. AR12-13.

      The AW also found that Mr. Lathrop had a medically determinable

impairment of obesity based on a diagnosis in the record, but found it




      3 The parties stipulated that the initial denial notice does not appear in
the record, but it appears to the court that AR89 is the initial denial notice,
dated February 19, 2015.

      4 A detailed description of the five-step sequential analysis can be found
in part B of the DISCUSSION section of this opinion.
                                         3
nonsevere because the ALJ did not see a recommendation in the record for

weight loss or other discussion of Mr. Lathrop's obesity as it might relate to his

complaints. AR13.

        The ALJ also found that Mr. Lathrop had a medically determinable

impairment of minimal degenerative lumbar spondylosis as demonstrated in

lumbar spine x-rays, but the ALJ stated it was clinically mild and found it

nonsevere. AR13.

        The ALJ found that Mr. Lathrop had a medically determinable

impairment of femoral acetabular impingement, but found it nonsevere

because the ALJ concluded physical examinations had not been indicative of

hip abnormality. AR13.

        The ALJ found that Mr. Lathrop had a medically determinable

impairment of degenerative thoracic spondylosis and degenerative changes, but

found it nonsevere because the ALJ concluded physical examinations had not

indicated during the examination abnormalities indicative of significant

thoracic spine dysfunction, multiple physicians had noted the thoracic findings

were not significant and did not support Mr. Lathrop's complaints of pain, and

nerve conduction studies of the thoracic paraspinal muscles were negative.

AR13.

        The ALJ also stated Mr. Lathrop complained of difficulty breathing, but

concluded "a review of the record reflects no respiratory or pulmonary

impairments." AR13. The ALJ then stated he had "considered this complaint

as it relates to his spinal abnormalities, however." AR13.
                                         4
        As Step 3, the AW found Mr. Lathrop did not have an impairment that

met or medically equaled one of the listed impairments in 20 CFR 404, Subpart

P, App 1. (hereinafter referred to as the "Listings"). AR13.

        In evaluating whether Mr. Lathrop met or medically equaled a Listing the

only Listing specifically discussed in the decision was Listing 1. 04, and the AW

concluded Mr. Lathrop did not demonstrate such findings as neuro-anatomic

distribution of pain or motor loss as indicated by the Listing. AR13.

        The AW determined Mr. Lathrop had the residual functional capacity,

("RFC"), to perform:

    less than the full range of light work as defined in 20 CFR
    404.1567(b) and 416.967(b). The claimant is able to lift and/or carry
    up to 20 pounds occasionally and 10 pounds frequently. He is
    limited to standing and/or walking for 6 hours in an 8-hour
    workday, and he can sit for 6 hours in an 8-hour workday. The
    claimant is able to push and pull on a frequent basis with the
    bilateral upper extremities. The claimant is limited to frequently
    stooping, kneeling, crouching, crawling, and climbing ramps and
    stairs. He is able to occasionally climb ladders, ropes, and scaffolds.

AR14.

        The AW found Mr. Lathrop's statements concerning the intensity,

persistence and limiting effects of his symptoms were not "entirely consistent

with the medical evidence and other evidence in the record for the reasons

explained in this decision." AR15.

        The AW considered the opinions of the state agency medical consultants

who limited Mr. Lathrop to a range of light work with only occasional reaching,

pushing, and pulling, and gave them "only some weight" because the AW

concluded "such significant upper extremity restrictions are not consistent
                                         5
with the objective evidence of the record, which generally reflects that the

claimant's upper extremity strength is normal." AR18. The AW also noted

records that reflected somewhat limited shoulder range of motion, or painful

shoulder range of motion, but concluded that it was sporadic and not so

significant as to limit Mr. Lathrop to occasional upper extremity use. AR18.

      The AW considered the opinions of the functional capacity evaluation

performed by physical therapist, Craig Riley, in July, 2015, and gave the

opinion "little weight" because the AW concluded Mr. Riley was not an

acceptable medical source, multiple medical doctors had "noted that there is a

lack of objective evidence to support such limitations," and the AW found some

of the restrictions were extreme and not consistent with "modest treatment"

received by Mr. Lathrop. AR18.

      The AW considered the independent medical examination performed by

Dr. O'Neil and concluded Dr. O'Neil "did not provide a clear functional

assessment" but did indicate that use of a cane was unnecessary, and to the

extent this was an opinion it is given some weight AR18-19.

      The AW considered the independent medical examination performed by

Dr. Janssen and stated that Dr. Janssen "more or less endorsed the

conclusions of Mr. Riley's functional capacity evaluation" but gave

Dr. Janssen's opinions "little weight" because the AW asserted Dr. Janssen

failed to address the upper extremity limitations, even though Dr. Janssen's

examination noted intact upper extremity range of motion and strength. AR 19.



                                         6
      The AW considered a Physician Statement from Dr. Adams dated

December 23, 2014, and gave it little weight because it was vague and did not

set specific limitations. ARl 9.

      The AW considered an affidavit from Mr. Lathrop's daughter that

explained Mr. Lathrop engaged in limited daily activities and appeared to be in

significant pain. Id. The AW stated it "generally accepted" the observations of

Mr. Lathrop's daughter. AR19.

      The AW considered the depositions of Dr. Peterson and Dr. Adams, but

asserted they were "generally cursory, vague, and were geared more toward

causation than cumulative impact on work" and gave them no weight. AR19.

      The AW stated it considered "workers compensation information" that

indicated Mr. Lathrop was unable to work and gave it no weight. The exhibits

cited by the AW, however, are not workers compensation information. Rather,

they are South Dakota Department of Labor determinations that Mr. Lathrop is

not entitled to unemployment compensation because he had been found

unable to work. AR19, 184, 212, 213.

      Based on the RFC determined by the AW, the AW found Mr. Lathrop

was not capable of performing any past relevant work. AR20.

      At Step 5, relying on the testimony of a vocational expert, the AW denied

Mr. Lathrop's claim. The AW found there was other work Mr. Lathrop could

perform including hand packager, DOT# 559.687.074, labeler, DOT# 920.587-

014, and inserter, DOT# 794.687-058. AR21.



                                       7
      Mr. Lathrop timely requested review by the Appeals Council. AR181.

The Appeals Council denied Mr. Lathrop's request for review making the ALJ's

decision the final decision of the Commissioner. AR 1. Thereafter, Mr. Lathrop

timely filed this action.

B.    Plaintiff's Age, Education and Work Experience

      Mr. Lathrop was born in 1974 and completed high school in 1993, and a

tool and dye training class in 1993. AR185, 219.

      The ALJ did not identify Mr. Lathrop's past relevant work in the decision,

but did note Mr. Lathrop had an "excellent" work history indicative of a positive

work ethic, supporting the notion that Mr. Lathrop would have returned to his

past work if he were able. AR18, 20. The vocational expert listed jobs of press-

brake operator and packaging. AR349.

C.    Relevant Medical Evidence

       1.    Yankton Medical Clinic:

      Mr. Lathrop was seen on August 9, 2013, to follow-up from a motor

vehicle accident, which occurred July 3, 2013. AR494, 498. Mr. Lathrop

reported daily moderate symptoms, aggravated by lifting and relieved by

medication and physical therapy. AR498. He reported he was still having

quite a bit of pain in his back and neck, muscle weakness, and days with

physical therapy were worse. AR498-99. His medications included Flexeril,

ibuprofen, and Tylenol-Codeine. AR498. Examination revealed he was in a

level of distress and in pain, with cervical spine tenderness and moderately



                                        8
reduced range of motion. ARSOO. Mr. Lathrop's assessment was cervicalgia

and physical therapy and medications were continued. ARSO 1.

      Mr. Lathrop was seen on September 5, 2013, and reported ongoing

symptoms including pain in his shoulder blades and mid back and limited

range of motion in shoulders with left worse. AR494. Mr. Lathrop described

the pain as "steady, dull pain to back and shoulder blades are a dull pain until

I move then its [sic] sharp." AR494. He reported that physical therapy and

medications were helping to relieve his neck pain, which was described as

resolved. AR494. Examination revealed thoracic spine tenderness, left

shoulder tenderness, and reduced range of motion with positive Apley's test.

AR496. The record indicated Mr. Lathrop had a history of prior injury to his

left shoulder in 2010. AR497. X-rays obtained revealed mild left AC

degenerative joint disease. ARS 16.

      Mr. Lathrop was seen on September 12, 2013, and reported ongoing

bilateral shoulder pain and reduced range of motion, and mid back pain

following a "pop" during therapy four weeks earlier. AR490. An MRI taken

following the accident revealed a C6-7 disc herniation, and a new MRI was

ordered due to suspected C7 radiculopathy to his left upper extremity. AR492.

      Mr. Lathrop was seen on September 19, 2013, for a preoperative exam

prior to anterior cervical discectomy and fusion surgery scheduled with

Dr. Adams. AR484. Mr. Lathrop reported weight gain due to decreased activity

secondary to his neck injury. AR484. He also reported numbness in his



                                       9
extremities, and neck pain. AR484. Exam revealed the cervical spine tender

with moderate pain with motion. AR486. He was cleared for surgery. AR488.

      Mr. Lathrop had a C6-7 anterior cervical discectomy and fusion

performed by Dr. Adams on September 27, 2013. AR517.

      Mr. Lathrop saw Dr. Adams for follow up after surgery on October 15,

2013, and reported some pain between his shoulder blades and was wearing a

c-collar. AR478. His exam was normal except a positive Axial compression

test. AR4 79.

      Mr. Lathrop was seen again on November 19, 2013, with similar findings

and was released to return to work. AR4 76-77. He was seen again on

December 31, 2013, and denied neck pain or tingling in his arms, but reported

getting more migraines. AR474-75. He was back at work and described as

doing quite well. AR475.

      Mr. Lathrop was seen again by Dr. Adams on February 18, 2014, and

reported recurrent pain between his shoulder blades beginning a month earlier

with it getting worse beginning February 12, 2014, up to a 10 and was doing

some heavy lifting at work, which made it worse. AR471-72. Dr. Adams stated

Mr. Lathrop needed to back off the amount of lifting he was doing, and gave

him a slip describing different work limitations. AR4 72.

      Mr. Lathrop was seen on March 25, 2014, and was continuing to have

shoulder pain bilaterally, worse with any work or heavy work. AR468-69. An

anti-inflammatory was recommended and Mobic prescribed. AR469-70.



                                       10
      Mr. Lathrop was seen on May 28, 2014, and reported ongoing pain

between his shoulders that "gets so bad it is hard to breathe." AR465.

Mr. Lathrop reported that the Mobic helped but he still had pain at the end of

the day, and the Mobic dosage was adjusted. AR466. When Mr. Lathrop was

seen on July 1, 2014, he still had some pain between his shoulders, but was

described as doing quite well. AR463.

      Mr. Lathrop was seen on September 25, 2014, with continued pain

between his shoulder blades. AR460. His Mobic had "somehow" been stopped

so it was resumed. AR460. X-rays obtained revealed that the cranial aspect of

his neck fusion may have a pseudoarthrosis posteriorly, but Dr. Adams stated,

"I don't think he would do very well with a posterior operation. That is the only

way we can solve this problem for him at this point. He is going through a

disability claim right now and we will continue to work with him on this."

AR460.

      Dr. Adams completed a Physician's Statement on December 23, 2014, in

which he stated Mr. Lathrop was diagnosed with cervicalgia with neck pain,

and was permanently restricted to "light duty work." AR521.

      Mr. Lathrop was seen by Dr. Judith Peterson on March 24, 2015, by

referral from Dr. Adams for back pain in his upper back, middle back, and

neck. AR530. He described the pain as an ache and sharp and it was

aggravated by lifting, running, sitting, standing, and twisting. AR530.

Mr. Lathrop also reported associated migraines and problems breathing.

AR530. Examination revealed he was overweight, neck tenderness with
                                        11
decreased range of motion and pain on movement, decreased breathing sounds

bilaterally, bilateral shoulder pain with motion, cervical spasm, mild right scap

winging and thoracic tenderness. AR532. Dr. Peterson's assessments were

cervical disc displacement with possible pseudoarthrosis, and thoracic sprain

with significant thoracic complaints. AR533. Baclofen was prescribed and a

thoracic MRI was ordered. AR533.

      Mr. Lathrop was seen on March 26, 2015, after switching to Baclofen

and reported pain in lower back radiating to his feet. AR526. X-ray of his

spine showed minimal arthritis at multiple levels with minimal multilevel

degenerative disc disease and lower facet hypertrophy, and he was switched

back off Baclofen to meloxicam (Mobic). AR522, 528, 536. X-rays of his left leg

were also obtained and revealed abnormal convexity lateral femoral head/neck

junction suggesting femoral acetabular impingement. AR535.

      Mr. Lathrop called the clinic on March 30, 2015, regarding his thoracic

MRI and was told it showed severe narrowing of nerve spaces. AR525.

Thoracic x-rays obtained on March 24, 2015, were found normal, (AR538), but

the MRI revealed upper degenerative thoracic spondylosis, specifically:

   At C7-Tl, disc osteophyte complex causes minimal central canal
   stenosis and moderate bilateral neural foraminal stenosis. At Tl-2,
   disc osteophyte complex causes no central canal stenosis, severe
   right and moderate to severe left neural foraminal stenosis. At T2-3,
   disc osteophyte complex causes no central canal stenosis, moderate
   right and moderate to severe left neural foraminal stenosis. No
   neural foraminal stenosis at any other level. At T7-8, there is a disc
   osteophyte complex which causes mild central canal stenosis.

AR537.

                                       12
      Mr. Lathrop was seen by Dr. Peterson on April 21, 2015, for ongoing

symptoms and EMG of the thoracic paraspinals was negative, but he still had

severe pain. AR541. Dr. Peterson's assessment was thoracic sprain, severe

degenerative disc disease. AR54 l.

      Mr. Lathrop returned to see Dr. Adams on April 22, 2015, about

"arthritis in his back and is here to discuss removal of the arthritis." AR569.

Dr. Adams stated he thought the thoracic MRI "appears normal to me. The

radiologist has read some foraminal stenosis in his thoracic spine but I don't

think this is the cause of his issues at this time. The decompression at C6-7

looks completely appropriate with good decompression of the anterior thecal

sac." AR571. He stated that he did not think Mr. Lathrop had any surgical

options, and "I am not exactly sure the source of the pain and I think other

treatment options for him would be to visit a pain management physician .... "

AR571.

      Mr. Lathrop went back to see Dr. Peterson on June 16, 2015, to follow

up on his back pain, which he reported was worsening. AR566. He described

the pain as piercing, sharp and stabbing and aggravated by bending, lifting,

sitting, and standing with relief from lying down and medications. AR566. He

also reported fatigue, gait disturbance, headaches, and back and neck pain.

AR567. Examination revealed Mr. Lathrop was using a cane, and motor ability

was difficult to assess due to pain. AR567. Dr. Peterson's assessment was

neuralgia/neuritis with bilateral significant thoracic pain, increased pain by



                                       13
sitting and standing, and positive pain on internal rotation of the left hip.

AR567. Dr. Peterson recommended a functional capacity assessment. AR567.

      Mr. Lathrop was seen on June 23, 2015, requesting a handicap sticker

because he couldn't walk very far due to pain and was using a cane, and also a

note for his lawyer stating he was unable to work. AR563. Dr. Frank, who was

not Mr. Lathrop's regular doctor, told him he could provide the handicap

sticker because he met the criteria for that but he would need to see his

regular doctors regarding a letter about his ability to work. AR563.

      Dr. Peterson provided testimony under oath on March 3, 2017, regarding

her treatment of Mr. Lathrop and her opinions regarding his condition. AR313-

334. Dr. Peterson's testimony included the following:

      a.     Dr. Peterson attended college at Harvard, medical school at Cornell

             and is board certified in physical medicine rehabilitation,

             electrodiagnostic medicine, sports medicine, and pain

             management. AR315-16, see AR330 (curriculum vitae).

      b.     Mr. Lathrop's problems breathing and shortness of breath were

             likely caused by his thoracic pain. AR320.

      c.     She observed Mr. Lathrop using a cane; he didn't need it for leg

             weakness, and she suspected it helped him balance because when

             people have a lot of spine arthritis, standing straight upright can

             be painful, and the cane can really help with that. AR320.

      d.     She read a report from Dr. Janssen from Sanford, and she had no

             disagreements with his report. AR320-2 l.
                                         14
      e.    She referred Mr. Lathrop for a functional capacity evaluation,

            reviewed the report following the evaluation, and agreed with the

            report. AR32 l.

      f.    From what she knew and reviewing the exam record of Dr. Todd

            Johnson of the Siouxland Pain Clinic, she would agree with his

            diagnosis of myofascial pain syndrome. AR321.

      g.    When treating Mr. Lathrop she was looking at both cervical and

            thoracic issues. AR322.

      h.    The shoulder blades are in the thoracic area and extend over

            multiple thoracic vertebrae. AR325.

      1.    Mr. Lathrop had disc osteophytes in his thoracic area that showed

            an objective cause for his mid back pain. AR326.

      2.    Avera Sacred Heart Hospital:

      Mr. Lathrop was seen on September 24, 2015, and received a cervical

epidural steroid injection at C7-Tl due to degenerative disk disease, cervical

stenosis, and cervical spondylosis. AR62 l.

      Mr. Lathrop was seen on April 4, 2016, and received a cervical epidural

steroid injection at C7-Tl due to cervical radiculopathy. AR622.

      3.    CNOS Dunes Clinic:

      Mr. Lathrop was seen on June 22, 2016, by orthopedic surgeon Michael

Espiritu, MD, with neck pain, pain between the shoulder blades, and thoracic

pain. AR628. He was seen for a second opinion regarding whether operative

treatment or non-operative treatment was required. AR63 l. Mr. Lathrop was
                                       15
ambulating with a cane, and examination revealed severely poor neck range of

motion, tenderness in the cervical paraspinal muscles, with the most

tenderness around T6 / 7. The doctor stated:

   gentleman who appears to have pain out of his proportion in his
   shoulder girdle muscles, paraspinal muscles, paraspinals of his
   thoracic spine. A lot of his symptoms actually seem like they are
   pain out of proportion as well as his stiffness because I have done
   this surgery before, and usually people do not have that much loss of
   motion. Also x-rays do not show significant arthritic changes at his
   upper levels of his cervical spine and sub axial spine for him to lose
   that much motion. All in all this may potentially be a myofascial
   pain syndrome as opposed to anything that a surgeon could fix. Still
   he is here for a 2nd opinion. Therefore I told him the next step would
   either be we get new MRis of his cervical and thoracic spine to make
   sure he does not have intraspinal pathology or extraspinal pathology
   which could be treatment from a surgical standpoint. However, we
   do not actually have the MRI from 2015, and he wants me to look at
   that first before he does anything or gets a referral.

AR629.

      Mr. Lathrop was seen again on July 20, 2016. AR631. No examination

was performed, but the doctor had obtained and reviewed his prior MRI from

2015 and found that it revealed some upper thoracic spondylosis at C7-T1,

minimal central stenosis, moderate bilateral neuroforaminal stenosis, right and

left side neuroforaminal stenosis at Tl-2, moderate right to moderate severe left

neuroforaminal stenosis at T2-3, and a disc osteophyte causing mild central

stenosis at C7-8. AR626-27. The doctor agreed Mr. Lathr?p was not a surgical

candidate and referred him to the Pain Clinic. AR632.

      4.    Siouxland Pain Clinic:

      Mr. Lathrop was seen by Dr. Johnson on August 15, 2016, at the pain

clinic for posterior neck pain radiating into shoulders and low back, upper
                                       16
thoracic pain, and mid thoracic pain with some referred symptoms. AR638.

Mr. Lathrop was noted as having prior neck surgery, physical therapy, anti-

inflammatories, and a couple of cervical epidural injections, which had short-

term benefit. AR638. Dr. Johnson noted Mr. Lathrop's MRI revealed

degenerative changes at C7-Tl, Tl-2, and T2-3 where there is moderate

stenosis. AR638. Mr. Lathrop was most tender in the upper thoracic

paraspinous muscles and lower cervical musculature. AR638. Mr. Lathrop's

pain was worse with standing, sitting, walking, exercise, coughing, heat,

movement, turning and upright activity. He avoided yard work, shopping,

recreation, exercise, sexual activity, driving and self-care due to pain. AR638.

Mr. Lathrop reported back pain, numbness, and moderate frequent headaches.

AR639. Dr. Johnson diagnosed myofascial pain syndrome. Dr. Johnson

performed trigger point injection of the thoracic paraspinous muscles. AR640-

42.

      Mr. Lathrop was seen by Dr. Johnson again on September 12, 2016, and

reported marked improvement with the prior injection with his pain at 5/ 10.

AR643. He complained more of mid to lower thoracic paraspinous muscle

pain. AR643. Mr. Lathrop was ambulating with a cane and was tender to

palpation over the thoracic paraspinous muscles bilaterally. AR643. Bilateral

lower thoracic muscle trigger point injections were administered. AR644-45.

      Mr. Lathrop was seen on October 17, 2016, for continued thoracic area

pain and reported no relief from the prior injection. AR646. Examination

revealed cervical spine tenderness, reduced range of motion and pain with
                                       17
motion. AR647. Mr. Lathrop asked about trying Lyrica, and it was prescribed.

Bilateral C6-7 facet injections were planned pending approval. AR64 7.

      Mr. Lathrop was seen on October 31, 2016, for continued thoracic area

pain and low back pain and reported that he felt the Lyrica had been beneficial.

AR649. Mr. Lathrop received the previously planned bilateral C6-7 facet

injections. AR652-53.

      Ms. Lathrop was seen on March 16, 2017, with complaints of neck pain

with headaches and lower back pain radiating down the leg. AR657.

Mr. Lathrop reported significant benefit from his prior injection and received

additional bilateral C6-7 facet injections. AR655-57. Dr. Johnson stated that

the pathology on Mr. Lathrop's MRI coincides with his pain pattern. AR658.

      5.    OrthoWest Clinic:

      Mr. Lathrop was seen on May 5, 2016, for an independent medical

examination by Dr. O'Neil at the request of Merit Medical related to the car

accident injury claim. AR592. Mr. Lathrop reported that while attempting to

work after the car accident he had work restrictions, and when he requested an

extension of the restrictions he was placed on short-term disability, and then

fired when his FMLA expired and his short-term disability was denied. AR594.

      Dr. O'Neil reviewed records and tests from immediately following

Mr. Lathrop's car.accident on July 3, 2013, which included a lumbar spine

MRI that showed a small right foraminal disk herniation at L4-5 with contact of

the exiting right L4 nerve root, and minimal grade 1 retrolisthesis at L5-S 1.

AR597.
                                        18
      Dr. O'Neil reviewed the initial treatment records from the emergency

room after the rear-end automobile accident, and the records showed that in

the emergency room following the collision Mr. Lathrop reported lower back

pain and pain between his shoulder blades in addition to neck pain. AR597.

Dr. O'Neil stated:

    I do not have a plausible explanation for his ongoing complaints of
    mid and upper thoracic and periscapular pain without any objective
    physical findings. All of his complaints are subjective. He does not
    have any palpable increase in muscle tone in these areas. His x-rays
    and MRI do not explain his complaints of pain. I also do not have a
    plausible explanation for why he requires the cane in his right hand
    for ambulation. He does not appear to be depending on the cane for
    any of his movements. Furthermore, I do not have a plausible
    explanation for his inability to passively and actively lift his arms
    beyond 110 degrees of flexion and abduction.

AR602.

      Dr. O'Neil reviewed the functional capacity evaluation and noted that the

study met the validity criteria and was deemed valid, but stated a repeat

evaluation would be helpful because there was no mention of Mr. Lathrop's

ability to actively or passively move his arms inflexion or abduction. AR603.

      6.     Sanford Spine Center Clinic:

      Mr. Lathrop was seen on July 1, 2016, for an independent medical

examination by Dr. Janssen. AR572. Mr. Lathrop reported that he attempted

to go back to work in December, 2013, and January, 2014, after his neck

surgery in September, 2013, but was missing work 1-2 days per week due to

pain. AR574. He said he was kept on restricted duty for six months with a

lifting restriction of 20 pounds. AR574. He reported in the fall of 2014 he was

                                       19
placed on short-term disability by his employer for 1 1/2 months and fired in

December 2014. AR574.

      At the time of the exam, Mr. Lathrop reported ongoing pain in his neck

and shoulder blades, and ongoing headaches 1-4 times per week. AR575.

Mr. Lathrop reported using a cane when he walks because without it he leans

forward, and the cane helps him to walk more straight. AR575.

      Dr. Janssen stated that Mr. Lathrop's March 26, 2015, thoracic spine

MRI revealed degenerative spondylosis at levels Tl-T2, T2-T3, and T7-T8, and

noted that, on March 30, 2015, Dr. Peterson noted that the MRI showed severe

narrowing of the nerve spaces. AR582.

      Dr. Janssen reviewed records and tests from immediately following

Mr. Lathrop's car accident on July 3, 2013, which included a lumbar spine

MRI that revealed at L4-L5 a small to moderate right foraminal disk herniation,

which contacts the exiting right L4 nerve root and at L5-S 1 a possible left small

foraminal disk herniation. AR579. Dr. Janssen stated the conclusion was no

acute post-traumatic osseous pathology with no posterior paraspinal muscular

edema or hematoma. AR579.

      Dr. Janssen reviewed the initial treatment records from the emergency

room after the rear-end automobile accident and records showed that in the

emergency room following the collision Mr. Lathrop reported lower back pain

and pain between his shoulder blades in addition to neck pain. AR579.




                                       20
      Dr. Janssen stated he reviewed the functional capacity evaluation report

prepared by Craig Riley from his assessment performed on July 21, 2015, and

agreed with the findings and recommendations in the report. AR586.

      Dr. Janssen also reviewed the examination report from Dr. O'Neil and

specifically disagreed with Dr. O'Neil's assertion that he was unable to identify

injuries to Mr. Lathrop's thoracic spine area resulting from the motor vehicle

collision and that he had no plausible explanation for Mr. Lathrop's ongoing

pain in the thoracic area. AR589. Dr. Janssen stated:

   It is established in the medical literature that disk injuries to the
   lower cervical spine can radiate to both the cervical and thoracic
   area. This is also something that I commonly see in my clinical
   practice. Mr. Lathrop had a disk injury to the C6-C7 level, which can
   commonly radiate to the neck, bilateral shoulders, as well as the
   upper back area. Therefore, to a reasonable degree of medical
   probability, there is a plausible explanation for Mr. Lathrop's ongoing
   complaints of mid and upper thoracic and parascapular pain. The
   explanation is his disk injury at C6-C7 which required surgery.

AR589.

      7.    Proactive Physical Therapy: July 2015 Functional Capacity
            Evaluation (FCE)

      Mr. Lathrop was seen for a functional capacity evaluation by Craig Riley,

a licensed physical therapist, on July 20-21, 2015, utilizing the Blankenship

System. AR605. Total examination time was 3.5 hours over a period of two

days. AR605. The evaluation was found valid with validity checks indicating

"excellent effort and valid results." AR605.




                                        21
      The evaluation found that Mr. Lathrop demonstrated a "HIGH" pain

profile, but did not demonstrate any symptom or disability exaggeration.

AR605.

      The evaluation found that Mr. Lathrop could perform less than the full

range of LIGHT category work with specific exceptions to LIGHT work

including: Mr. Lathrop cannot do any frequent lifting at any weight, and even

occasional lifting is restricted, he does not have the ability to push or pull

objects as a material handling capability, he cannot lift, carry, push or pull at

the frequent or constant material handling frequency. AR605, 607.

Mr. Lathrop could not lift any weight, even occasionally, overhead. AR607. He

was restricted to only occasional bending, reaching, squatting, kneeling, and

climbing, and never crawling. AR607. Mr. Lathrop's hand functions were

limited to low speed assembly (non production rate) only, with no pushing or

pulling capability. AR607, 613. Mr. Lathrop did not demonstrate non-material

handling reaching ability. AR609.

      Mr. Lathrop demonstrated lumbar spine limitations including 25% range

of motion loss with bending, slow speed of movement, and abnormal movement

pattern that correlated to his pain rating with overall only occasional non-

material handling bending ability. AR610. Mr. Lathrop was observed to not

overreact to his symptoms of pain. AR610.

      Mr. Lathrop demonstrated hip and knee limitations including 50% range

of motion loss with squatting, slow speed of movement, and abnormal

movement pattern that correlated to his pain rating with overall no non-
                                         22
material handling squatting ability. AR610. Mr. Lathrop was observed to not

overreact to his symptoms of pain. AR610.

      Mr. Lathrop demonstrated moderate range of motion loss with cervical

side bending, rotation and protrusion, and major range of motiori loss with

cervical flexion, retraction, and extension. AR605. Mr. Lathrop was observed

to hold his neck in a very stiff posture, and his movement pattern matched his

pain complaints fairly well. AR609.

      8.    Great Plains.Therapy:

      Mr. Lathrop received physical therapy treatment in 2013 for his neck,

back, and abnormal posture. AR420. When treated on August 1, 2013,

Mr. Lathrop was extra sore after starting back to work even with light duty.

AR42 l. He had severe decreased ROM of his neck and shoulders due to pain

and muscle guarding. AR421. By August 21, 2013, the physical therapy

records indicated Mr. Lathrop was no longer working. AR426. The appeal

record documented that Mr. Lathrop had 21 physical therapy visits from

approximately July, 2013, through September, 2013, at Great Plains Therapy.

AR420-45.

      9.    State Agency Assessments:

      The state agency contacted Mr. Lathrop during their evaluation to clarify

his allegation regarding breathing problems, and Mr. Lathrop told the agency

that he did not have problems with his lungs; he explained that his breathing

problems are caused by pain between his shoulder blades. AR71.



                                       23
      The state agency medical expert at the initial level on February 19, 2015,

found severe disorders of back-discogenic and degenerative, and non-severe

other disorders of the nervous system. AR72. The agency expert limited

Mr. Lathrop to less than the full range of light work with only occasional

push/pull due to his cervical spine injury and surgery, and only occasional

reaching. AR73-4. There was no opinion evidence from any source in the file

when the state agency assessment was completed. AR75.

      The state agency medical expert at the reconsideration level on

September 3, 2015, found severe disorders of back-discogenic and

degenerative, and non-severe other disorders of the nervous system. AR72.

The agency expert limited Mr. Lathrop to less than the full range of light work

with only occasional push/pull due to his cervical spine injury and surgery,

and only occasional reaching. AR73-4. The reconsideration level expert noted

in her explanation that Mr. Lathrop had been assessed with a thoracic spine

sprain, had thoracic spine muscle spasms, and the thoracic spine MRI showed

some degenerative changes. AR86. There was no opinion evidence from any

source in the file when the state agency reconsideration assessment was

completed. AR75.

D.    Testimony at AW Hearing

      1.    Mr. Lathrop's Testimony

      Mr. Lathrop testified that he last worked in the fall of 2014 at Kolberg

Pioneer and was on short-term disability. AR38. Then when his FMLA ran



                                       24
out, he was released from work. AR38. He said he had worked there almost

11 years. AR38.

      When asked why he would not work, Mr. Lathrop testified he was having

problems breathing, and explained that from the lower part of his chest up the

back of his neck, his whole spine area hurts and radiates pain. AR40.

      Mr. Lathrop testified that he gets migraine headaches, and before he

started getting cortisone shots they were averaging three to five times per week,

with some so severe he needed to isolate himself in a dark room. AR4 l. After

the cortisone shots the frequency dropped to one to two times per week and

they are generally less severe. AR4 l.

      Mr. Lathrop testified that he did not receive any unemployment benefits

when he lost his job because he was found physically unable to work. AR54.

      2.       Vocational Expert Testimony

      The AW's first hypothetical question to the vocational expert ("VE") was

to consider:

   an individual who can lift and carry 20 pounds occasionally, 10
   pounds frequently. Stand or walk six hours in an eight hour day, sit
   six hours in an eight hour day. Occasionally push and pull with
   bilateral upper extremities. Frequently negotiate ramps and stairs,
   occasionally negotiate ladders, ropes, scaffolds. Frequent stoop,
   kneel, crouch and crawl. AR57.

      The VE testified that the individual would not be able to perform any of

Mr. Lathrop's past work and initially testified there would be no other jobs, but

then after further questions testified there was one sedentary job of

surveillance system monitor, DOT# 379.367-010. AR57-58.

                                         25
      The AW then asked the VE about an individual with the same

hypothetical limitations as the first hypothetical question, except with frequent

push pull ability rather than occasional, and the VE testified the individual

could perform the jobs of hand packager, DOT# 559.687-074; labeler, DOT

# 920.687-014; and inserter, DOT# 794.687-058. AR60.

      The VE testified that if a person was absent, tardy, or forced to leave

early from work two or more times per month there would be no jobs they

could perform. AR59-60.

      The VE testified that if a person due to pain was unable to concentrate or

was otherwise off task or not productive for more than five percent of any work

day there would be no jobs they could perform. AR62-63.

E.    Other Evidence

      Mr. Lathrop submitted South Dakota Department of Labor

determinations that he was not entitled to unemployment compensation

because he had been found unable to work commencing November 30, 2014.

AR184, 212-13.

      Mr. Lathrop submitted a vocational report from Tom Audet, dated

January 26, 2016, in which Mr. Audet stated based on limitations identified in

the functional capacity evaluation performed by Craig Riley, Mr. Lathrop had a

reduction in employability of 90% and a loss of access to the labor market of

96%. AR290. Mr. Audet's report indicated that Mr. Lathrop's need to recline a

portion of the day would eliminate any possible jobs remaining. AR290.



                                       26
Mr. Audet explained further when he testified at Mr. Lathrop's hearing that if

Mr. Lathrop needed to recline more than even five percent of the work day he

would be unemployable. AR64.

      Mr. Lathrop submitted an affidavit (AR356) from his daughter who

stated:

   1. I am the daughter of Michael J. Lathrop, Social Security Disability
      applicant. I live with my Dad and younger brother.

   2. I am fifteen years of age and attend High School in Yankton, SD. I
      am on the Dean's list.

   3. I know my dad can't lift anything heavy, can't sit, stand or walk
      anywhere for too long. He sits in his recliner at home a great deal
      for pain relief purposes. Dad spends most of his time at home in
      the recliner.

   4. I do not see him do much of anything physical - not play games
      with us etc.

   5. He usually uses his cane around the house.

   6. I take care of mowing the lawn at Dad's direction. I do a lot of the
      real cooking. I wash most of the clothes. My brother and I do the
      lifting at the grocery store.

   7. I do most of the house cleaning - my little brother does some, but
      he is not much help.

   8. I usually drive Dad. He sits on the passenger's side. When asked
      if I drive the car alone, my answer was and is this: it takes special
      insurance, we do not have enough money for that special
      insurance.

   9. I play in the school band and I see my Dad at band concerts
      getting up and moving around.

   10. At home when he sits down or stands up I see him struggling.




                                        27
     11.Yes, I see Dad struggle with breathing, slightly groaning getting
        in and out of chairs. I see this when there is no other person
        except him and me present!

       Mr. Lathrop's earnings record showed SGA and above earnings

consistently from at least 1997 through 2014 with earnings in excess of

$30,000 per year in each of the last eleven years he worked. AR196.

                                   DISCUSSION

A.     Standard of Review

       When reviewing a denial of benefits, the court will uphold the

Commissioner's final decision if it is supported by substantial evidence on the

record as a whole. 42 U.S.C. § 405(g); Minor v. Astrue, 574 F.3d 625, 627 (8th

Cir. 2009). Substantial evidence is defined as more than a mere scintilla, less

than a preponderance, and that which a reasonable mind might accept as

adequate to support the Commissioner's conclusion. Richardson v. Perales,

402 U.S. 389, 401 (1971); Klug v. Weinberger, 514 F.2d 423, 425

(8th Cir. 197 5). "This review is more than a search of the record for evidence

supporting the [Commissioner's] findings, and requires a scrutinizing analysis,

not merely a rubber stamp of the [Commissioner's] action." Scott ex rel. Scott

v. Astrue, 529 F.3d 818, 821 (8th Cir. 2008) (internal punctuation altered,

citations omitted).

        In assessing the substantiality of the evidence, the evidence that detracts

from the Commissioner's decision must be considered, along with the evidence

supporting it. Minor, 574 F.3d at 627. The Commissioner's decision may not

be reversed merely because substantial evidence would have supported an
                                         28
opposite decision. Woolf v. Shalala, 3 F.3d 1210, 1213 (8th Cir. 1993); Reed v.

Barnhart, 399 F.3d 917, 920 (8th Cir. 2005). If it is possible to draw two

inconsistent positions from the evidence and one of those positions represents

the Commissioner's findings, the Commissioner must be affirmed. Oberst v.

Shalala, 2 F.3d 249, 250 (8th Cir. 1993). "In short; a reviewing court should

neither consider a claim de novo, nor abdicate its function to carefully analyze

the entire record." Mittlestedt v. Apfel, 204 F.3d 847, 851

(8th Cir. 2000)(citations omitted).

      The court must also review the decision by the AW to determine if an

error oflaw has been committed. Smith v. Sullivan, 982 F.2d 308, 311

(8th Cir. 1992); 42 U.S.C. § 405(g). Specifically, a court must evaluate whether

the AW applied an erroneous legal standard in the disability analysis.

Erroneous interpretations of law will be reversed. Walker v. Apfel, 141 F.3d

852, 853 (8th Cir. 1998)(citations omitted). The Commissioner's conclusions

of law are only persuasive, not binding, on the reviewing court. Smith, 982

F.2d at 311.

B.    The Disability Determination and the Five-Step Procedure

      Social Security law defines disability as the inability to do any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(1), 423(d)(l); 20 C.F.R. § 404.1505. The impairment

must be severe, making the claimant unable to do his previous work, or any
                                        29
other substantial gainful activity which exists in the national economy.

42 U.S.C. § 423(d)(2); 20 C.F.R. §§ 404.1505-404.1511.

      The AW applies a five-step procedure to decide whether an applicant is

disabled. This sequential analysis is mandatory for all SSI and SSD /DIB

applications. Smith v. Shalala, 987 F.2d 1371, 1373 (8th Cir. 1993); 20 C.F.R.

§ 404.1520. The five steps are as follows:

    Step One: Determine whether the applicant is presently engaged in
    substantial gainful activity. 20 C.F.R. § 404.1520(b). If the applicant
    is engaged in substantial gainful activity, he is not disabled and the
    inquiry ends at this step.

    Step Two: Determine whether the applicant has an impairment or
    combination of impairments that are severe, i.e. whether any of the
    applicant's impairments or combination of impairments significantly
    limit his physical or mental ability to do basic work activities. 20
    C.F.R. § 404.1520(c). If there is no such impairment or combination
    of impairments the applicant is not disabled and the inquiry ends at
    this step. NOTE: the regulations prescribe a special procedure for
    analyzing mental impairments to determine whether they are severe.
    Browning v. Sullivan, 958 F.2d 817, 821 (8th Cir. 1992); 20 C.F.R.
    § 1520a. This special procedure includes completion of a Psychiatric
    Review Technique Form (PRTF).

    Step Three: Determine whether any of the severe impairments
    identified in Step Two meets or equals a "Listing" in Appendix 1,
    Subpart P, Part 404. 20 C.F.R. § 404.1520(d). If an impairment
    meets or equals a Listing, the applicant will be considered disabled
    without further inquiry. Bartlett v. Heckler, 777 F.2d 1318, 1320,
    n.2 (8th Cir. 1985). This is because the regulations recognize the
    "Listed" impairments are so severe that they prevent a person from
    pursuing any gainful work. Heckler v. Campbell, 461 U.S. 458, 460,
    (1983). If the applicant's impairment(s) are severe but do not meet or
    equal a Listed impainnent the AW must proceed to step four. NOTE:
    The "special procedure" for mental impairments also applies to
    determine whether a severe mental impairment meets or equals a
    Listing. 20 C.F.R. § 1520a(c)(2).

    Step Four: Determine whether the applicant is capable of performing
    past relevant work (PRW). To make this determination, the AW
                                        30
     considers the limiting effects of all the applicant's impairments, (even
     those that are not severe) to determine the applicant's residual
     functional capacity (RFC). If the applicant's RFC allows him to meet
     the physical and mental demands of his past work, he is not
     disabled. 20 C.F.R. §§ 404.1520(e); 404.1545(e). If the applicant's
     RFC does not allow him to meet the physical and mental demands of
     his past work, the AW must proceed to Step Five.

     Step Five: Determine whether any substantial gainful activity exists
     in the national economy which. the applicant can perform. To make
     this determination, the AW considers the applicant's RFC, along with
     his age, education, and past work experience. 20 C.F.R. § 1520(f).

C.     Burden of Proof

       The plaintiff bears the burden of proof at steps one through four of the

five-step inquiry. Barrett v. Shalala, 38 F.3d 1019, 1024 (8th Cir. 1994);

Mittlestedt, 204 F.3d at 852; 20 C.F.R. § 404.1512(a). The burden of proof

shifts to the Commissioner at step five. "This shifting of the burden of proof to

the Commissioner is neither statutory nor regulatory, but instead, originates

from judicial practices." Brown v. Apfel, 192 F.3d 492, 498 (5th Cir. 1999).

The burden shifting is "a long standing judicial gloss on the Social Security

Act." Walker v. Bowen, 834 F.2d 635, 640 (7th Cir. 1987). Moreover, "[t]he

burden of persuasion to prove disability and to demonstrate RFC remains on

the claimant, even when the burden of production shifts to the Commissioner

at step five." Stormo v. Barnhart 377 F.3d 801, 806 (8th Cir. 2004).

D.     The Parties' Positions

       Mr. Lathrop asserts the Commissioner erred by finding Mr. Lathrop not

disabled within the meaning of the Social Security Act. He asserts the

Commissioner erred in three ways: (1) the Commissioner failed to properly

                                         31
identify Mr. Lathrop's severe impairments; (2) the Commissioner's

determination of Mr. Lathrop's RFC is not supported by substantial evidence;

and (3) the Commissioner erred in evaluating Mr. Lathrop's "subjective

symptoms" (formerly credibility assessment). The Commissioner asserts

substantial evidence supports the AW's determination that Mr. Lathrop was

not disabled during the relevant time frame and the decision should be

affirmed.

E.    Analysis
      Mr. Lathrop's arguments are addressed in turn below:

      1.    Whether the Commissioner Failed to Properly Identify
            Mr. Lathrop's Severe Impairments?

      The AW's written decision is contained at ARl0-21. That portion of the

AW's analysis in which the AW identifies Mr. Lathrop's impairments at step

two is found on pages 3-4 (AR 12-13) of the written decision. Mr. Lathrop

asserts the AW failed to properly identify several of his severe impairments.

            a.    Applicable Law and ALJ Findings

      The AW identified a single severe impairment-cervical spine disc

degeneration, status post C6-7 anterior cervical discectomy and fusion. AR12.

Mr. Lathrop asserts the AW erred by failing to find his (1) myofascial pain

syndrome; (2) headaches; (3) hip impairment/ femoral acetabular impingement;

and (4) thoracic/lumbar spinal impairments to be severe impairments.

      The Commissioner alleges any error at step two was harmless because

the AW continued on with the analysis through steps three through five and


                                       32
considered all of Mr. Lathrop's impairments at these latter stages. Mr. Lathrop

alleges the AW's step two error was not harmless precisely because the AW did

not consider the four conditions listed above at steps four and five.

      It is the claimant's burden to demonstrate a severe medically

determinable impairment at step two, but that burden is not difficult to meet

ar:id any doubt about whether the claimant met his burden is resolved in favor

of the claimant. Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007); Caviness v.

Massanari, 250 F.3d 603, 605 (8th Cir. 2001); and Dewald v. Astrue, 590 F.

Supp. 2d 1184, 1199 (D.S.D. 2008) (citing SSR 85-28). An impairment is not

severe if it does not significantly limit the claimant's physical or mental ability

to do basic work activities. See 20 C.F.R. § 404.1522(a). Basic work activities

include, but are not limited to: walking, standing, sitting, lifting, pushing,

pulling, reaching, carrying, handling, seeing, hearing, speaking, use of

judgment; responding appropriately to supervisors and co-workers and usual

work situations, dealing with changes in a routine work setting, and

understanding, carrying out, and remembering simple instructions. Id. at (b).

See also Page v. Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (the sequential

evaluation may be discontinued at step two when her impairment has no more

than a "minimal" impact upon her ability to work.).

      Whether failure to identify a severe impairment at step two is harmless

error or grounds for reversal is a murky issue in the Eighth Circuit. In Nicola

v. Astrue, 480 F.3d 885, 886-87 (8th Cir. 2007)"the claimant alleged the AW

failed to identify a severe impairment of borderline intellectual functioning at
                                         33
step two. The Eighth Circuit noted when such a diagnosis is supported by

sufficient medical evidence, it should be considered severe. Id. The court held

the Al.J's failure to identify the impairment as severe was not harmless error.

Id. The court reversed and remanded the case to the commissioner for further

proceedings. Id.

      As noted in Lund v. Colvin, 2014 WL 1153508 (D. Minn. Mar. 21, 2014),

the district courts within the Eighth Circuit are not in agreement about the

holding of Nicola. Some courts have interpreted it to mean that an Al.J's

erroneous step-two failure to include an impairment as severe warrants

reversal and remand, even when the ALJ found other impairments to be severe

and therefore continued the sequential analysis. See Lund 2014 WL 1153508

at *26 (gathering cases). Other courts have declined to interpret Nicola as

establishing a per se rule that any error at step two is reversible error, so long

as the ALJ continues with the sequential analysis. Id.     The central theme in

the cases which hold reversal is not required is that "an error at step two may

be harmless where the ALJ considers all of the claimant's impairments in the

evaluation of the claimant's RFC." Id.

      More recently, this district court has interpreted Nicola to require

reversal for failure to properly identify a severe impairment at step two, when

that impairment is diagnosed and properly supported by sufficient medical

evidence. See Quinn v. Berryhill, 2018 WL 1401807 at *6 (D.S.D. Mar. 20,

2018) (error at step two not harmless where ALJ failed to identify medically

determinable impairments). In Quinn the court acknowledged the district
                                         34
court split within the Eighth Circuit as described in Lund, but decided that in

Quinn's case, the error was not harmless. Id. at* 11.

            b.     Myofascial Pain Syndromes

      Mr. Lathrop alleges he is impaired due in part to myofascial pain

syndrome. The ALJ did not identify myofascial pain syndrome as an

impairment at all, let alone deem it severe or non-severe. This failure,

Mr. Lathrop argues, was fatal to the validity of the remaining steps of the five-

step process.

      Mr. Lathrop did not identify myofascial pain syndrome per seas a

disabling impairment on his disability applications. See AR218 (disability

report dated December 22, 2014). Instead, Mr. Lathrop simply indicated his




       s Myofascial pain syndrome is a chronic pain disorder. In this condition,
pressure on sensitive points in your muscles (trigger points) causes pain in the
muscle and sometimes in seemingly unrelated parts of your body. This is called
referred pain.

       This syndrome typically occurs after a muscle has been contracted
repetitively. This can be caused by repetitive motions used in jobs or hobbies or
by stress-related muscle tension.

     While nearly everyone has experienced muscle tension pain, the
discomfort associated with myofascial pain syndrome persists or worsens.
Treatment options include physical therapy and trigger point injections. Pain
medications and relaxation techniques also can help.

      See https:/ /www.mayoclinic.org/diseases-conditions/myofascial-pain-
syndrome/symptoms-causes/syc-20375444 (all internet references cited
herein last accessed on January 3, 2019).
                                      35
disabling condition was "pain in upper middle back, headaches, problems

breathing."

      Myofascial pain syndrome was first identified as a possible source of

Mr. Lathrop's pain in June, 2016, by Dr. Espiritu at the CNOS clinic in Dakota

Dunes. AR628. The context of this visit was Mr. Lathrop's referral to

Dr. Espiritu (an orthopedic surgeon) for a second opinion to determine whether

Mr. Lathrop was a surgical candidate. Id.

      After he had undergone his C6-7 anterior cervical discectomy with

Dr. Adams in late September, 2013, Mr. Lathrop saw Dr. Espiritu in June,

2016, in an attempt to determine the cause of his ongoing pain. Id.

Mr. Lathrop was walking with a cane, his examination revealed severely poor

range of motion, tenderness in the cervical paraspinal muscles, with most

tenderness in the thoracic spine at the T6/7 area. AR629.

      At this visit, Dr. Espiritu had not yet obtained Mr. Lathrop's 2015

thoracic MRI, but Dr. Espiritu stated he felt Mr. Lathrop had pain and stiffness

which was "out of proportion" because he (Dr. Espiritu) had performed the

same type of cervical surgery Mr. Lathrop had undergone, usually these

patients had less loss of motion, and Mr. Lathrop's x-rays did not show

significant arthritic changes. AR629.   Dr. Espiritu stated:

    All this may be potentially be a myofascial pain syndrome as opposed
    to anything that a surgeon could fix, still he is here for a 2nd
    opinion. Therefore I told him the next step would either be we get
    new MRis of his cervical and thoracic spine to make sure he does not
    have intraspinal pathology or extraspinal pathology which could be
    treated from a surgical standpoint. However, we do not actually have

                                        36
      the MRI from 2015, and he wants to look at that first before he does
      anything or gets a referral.

Id.

        Following this initial consultation, Dr. Espiritu reviewed the 2015

thoracic MRI, then Mr. Lathrop returned for another consultation on July 20,

2016. AR 626-27. Dr. Espiritu indicated the 2015 thoracic MRI showed:

upper thoracic spondylosis at C7-Tl, minimal central stenosis, moderate

bilateral neuroforaminal stenosis, at Tl-T2 no significant central stenosis, but

bilateral neuroforaminal stenosis. At T2-3 no central stenosis, moderate right

to moderate-severe left neuroforaminal stenosis. At T7-8,6 there is a disc

osteophyte causing mild central stenosis. Dr. Espiritu saw no cord signal

changes indicating a spinal cord injury. AR627.

        These findings did not change Dr. Espiritu's earlier opinion that

Mr. Lathrop was not a surgical candidate. Id. Dr. Espiritu referred

Mr. Lathrop to the Pain Clinic for treatment of a possible chronic pain

syndrome. Id.

        In August, 2016, Mr. Lathrop saw Dr. Johnson at the Siouxland Pain

Clinic. AR638. Mr. Lathrop reported symptoms of posterior neck pain

radiating into his shoulder and low back, along with upper and mid-thoracic




       6 The medical note actually says I7-8 (AR627), but the parties' stipulated
facts indicate C7-8 Docket 13, SF 51. This is apparently a typographical error,
because there is no 8th vertebra in the cervical spine. See https:/ /www.spine-
health.com/ conditions/ spine-anatomy/ cervical-vertebrae.
                                        37
pain. Id.   Dr. Johnson reviewed Mr. Lathrop's MRI results, took a history from

Mr. Lathrop, and performed a physical exam. Id. Dr. Johnson diagnosed

Mr. Lathrop with myofascial pain syndrome. AR640. He administered trigger

point injections of the thoracic paraspinous muscles. AR640-42.

      Mr. Lathrop initially reported improvement from the injections (AR643)

but still walked with a cane and reported bilateral tenderness over the thoracic

paraspinous muscles. Id. By October, 2016, Mr. Lathrop reported he'd

received no relief from the injection he'd received at his· previous visit. AR646.

He asked to try a different medication. AR64 7. More injections were planned.

AR647. By March, 2017, Dr. Johnson's plan was to continue with both

medication and injections for Mr. Lathrop, and Dr. Johnson stated

Mr. Lathrop's MRI findings supported his pain pattern. AR658.

      As further support for his assertion the ALJ should have identified

myofascial pain syndrome as a severe impairment, Mr. Lathrop directs the

court to the deposition of Dr. Judith Peterson. AR315-28.7 Dr. Peterson

obtained her undergraduate degree from Harvard and her medical degree from

Cornell University. AR315. She is board certified in physical medicine and

rehabilitation. Id. Dr. Adams, Mr. Lathrop's spine surgeon, referred

Mr. Lathrop to Dr. Peterson in March, 2015. AR530. During her deposition,




      7 The ALJ had the benefit of reviewing the transcripts of sworn deposition
testimony from both Dr. Peterson and Dr. Adams, which were in the
administrative record. AR 315-28 (Dr. Peterson); AR 337-345 (Dr. Adams).
These depositions were apparently taken for purposes of a civil lawsuit.
                                       38
Dr. Peterson testified that she agreed with Dr. Johnson's diagnosis of

Mr. Lathrop's myofascial pain syndrome. AR321.

       The state agency physicians both completed their assessments before

Mr. Lathrop's treating physician first opined Mr. Lathrop had myofascial pain

syndrome. See (AR72-state agency initial level; AR83-state agency

reconsideration). The state agency doctors did, however, identify "other

disorders of the nervous system" as a non-severe impairment. Id. Their notes

are replete with acknowledgments of Mr. Lathrop's ongoing complaints of

cervical and thoracic pain and refer to Mr. Lathrop being assessed with

"neuralgias/neuritis." AR 86. The state agency physicians imposed push/pull

and reaching restrictions upon Mr. Lathrop based upon his pain complaints.

AR85-86.

      The opinion from Dr. Johnson and Dr. Peterson's deposition testimony

indicating she agreed with Dr. Johnson's opinion that myofascial pain was the

cause of Mr. Lathrop's ongoing pain is the only opinion from a qualified health

professional in the record regarding this medical impairment. Though both

Dr. Johnson and Dr. Peterson opined Mr. Lathrop was afflicted with this

impairment, neither was specifically asked whether it was "severe" in Social

Security lingo.

      The AW did not directly discuss to Dr. Johnson's opinion and gave "no

weight" to Dr. Peterson's opinions which, in part, adopted Dr. Johnson's

assignment of myofascial pain syndrome as the reason for Mr. Lathrop's

ongoing pain. AR19. The step two issue as to Mr. Lathrop's medical
                                       39
impairments, therefore, depends very much on whether the ALl was justified

in according "no weight" to Dr. Peterson's opinions.

      Medical opinions are considered evidence which the ALl will consider in

determining whether a claimant is disabled, the extent of the disability, and the

claimant's RFC. See 20 C.F.R. § 404.1527. All medical opinions are evaluated

according to the same criteria, namely:

            --whether the opinion is consistent with other evidence in
                 the record;

            --whether the opinion is internally consistent;

            --whether the person giving the medical opinion examined
                 the claimant;

            --whether the person giving the medical opinion treated the
                 claimant;

            --the length of the treating relationship;

            --the frequency of examinations performed;

            --whether the opinion is supported by relevant evidence,
                 especially medical signs and laboratory findings;

            --the degree to which a nonexamining or nontreating
                   physician provides supporting explanations for their
                   opinions and the degree to which these opinions
                   consider all the pertinent evidence about the claim;

            --whether the opinion is rendered by a specialist about
                 medical issues related to his or her area of specialty;
                 and

             --whether any other factors exist to support or contradict the
                  opm10n.

      See 20 C.F.R. § 404.1527(c)(l)-(6); Wagner v. Astrue, 499 F.3d 842, 848

(8th Cir. 2007).
                                          40
      "A treating physician's opinion is given controlling weight 'if it is well-

supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence.' "

House v. Astrue, 500 F.3d 741, 744 (8th Cir. 2007) (quoting Reed, 399 F.3d at

920); 20 C.F.R. § 404.1527(c). "A treating physician's opinion 'do[es] not

automatically control, since the record must be evaluated as a whole.'" Reed,

399 F.3d at 920 (quoting Bentley v. Shalala, 52 F.3d 784, 786 (8th Cir. 1995)).

The length of the treating relationship and the frequency of examinations of the

claimant are also factors to consider when determining the weight to give a

treating physician's opinion. 20 C.F.R. § 404.1527(c). "[I]f 'the treating

physician evidence is itself inconsistent,' " this is one factor that can support

an AW's decision to discount or even disregard a treating physician's opinion.

House, 500 F.3d at 744 (quoting Bentley, 52 F.3d at 786; and citing Wagner,

499 F.3d at 853-854; Guilliams v. Barnhart, 393 F.3d 798, 803 (8th Cir.

2005)). "The opinion of an acceptable medical source who has examined a

claimant is entitled to more weight than the opinion of a source who has not

examined a claimant." Lacroix v. Barnhart, 465 F.3d 881, 888 (8th Cir. 2006)

(citing 20 C.F.R. §§ 404.1527); Shontos v. Barnhart, 328 F.3d 418, 425 (8th

Cir. 2003); Kelley v. Callahan, 133 F.3d 583, 589 (8th Cir. 1998).

      When opinions of consulting physicians conflict with opinions of treating

physicians, the AW must resolve the conflict. Wagner, 499 F.3d at 849.

Generally, the opinions of non-examining, consulting physicians, standing

alone, do not constitute "substantial evidence" upon the record as a whole,
                                         41
especially when they are contradicted by the treating physician's medical

opinion. Wagner, 499 F.3d at 849; Harvey v. Barnhart, 368 F.3d 1013, 1016

(8th Cir. 2004) (citing Jenkins v. Apfel, 196 F.3d 922, 925 (8th Cir. 1999)) ..

However, where opinions of non-examining, consulting physicians along with

other evidence in the record form the basis for the AW's decision, such a

conclusion may be supported by substantial evidence. Harvey, 368 F.3d at

1016. Also, where a nontreating physician's opinion is supported by better or

more thorough medical evidence, the AW may credit that evaluation over a

treating physician's evaluation. Flynn v. Astrue 513 F.3d 788, 792 (8th Cir.

2008)(citing Casey, 503 F.3d at 691-692). The AW must give "good reasons"

for the weight accorded to opinions of treating physicians, whether that weight

is great or small. Hamilton v. Astrue, 518 F.3d 607, 610 (8th Cir. 2008).

       Here, the AW's given reasons for according "no weight" to the opinions

of Dr. Peterson, who endorsed Dr. Johnson's diagnosis of myofascial pain

syndrome are conclusory. 8 They are contained in the following paragraph:

   The undersigned has considered the depositions of Judith Peterson,
   MD, and Brent Adams, MD (Exhibits 21E and 22E). These were
   generated for purposes of a private adversarial action. In the
   depositions, Dr. Adams addressed the "light" work restrictions and
   Dr. Peterson addressed the use of a cane and generally endorsed the
   functional capacity assessment. However, these statements are
   generally cursory, vague, and are geared more toward causation tha.n
   cumulative impact on w.ork. Accordingly, these are given no weight.



      8 The AW lumped his assessment of Dr. Peterson's opinions together
with his assessment of Mr. Lathrop's other treating physician-Dr. Adams-
who performed Mr. Lathrop's cervical discectomy and fusion surgery in
September, 2013.
                                      42
AR19. That the medical opinions were obtained for purposes of a civil lawsuit

is not a reason to discount them. A deposition transcript-wherein the

deponent is subject tp vigorous cross-examination-- is apt to provide more, not

less, thorough information than the typical check-the-box forms from which an

AW usually is forced to extract medical opinions in an administrative record.

      Additionally, causation and the effect of Mr. Lathrop's impairments upon

his ability to work were both issues discussed during Or. Peterson's deposition.

The lawyers specifically asked Dr. Peterson whether she agreed with

Dr. Johnson's opinion that myofascial pain syndrome could be the cause of

Mr. Lathrop's ongoing pain, and whether she endorsed the physical restrictions

imposed upon Mr. Lathrop by Craig Riley, PT. Dr. Peterson answered

affirmatively to both of those questions. AR25-26, 28. Dr. Peterson is a well-

qualified physician who is board-certified in Physical Medicine and

Rehabilitation, and has degrees from Harvard and Cornell University.

      The Commissioner argues in brief that it is clear the AW considered

myofascial pain syndrome in its decision, because when determining the RFC,

the AW stated "[t]his is not to say that these providers have suggested

malingering or faking, rather, chronic pain, fibromyalgia, or a myofascial pain

syndrome have been suggested ... However, the lack of objective support

raises questions about the medical necessity of the claimant's alleged

limitations." AR16 (emphasis in AW's written decision). The only way this




                                       43
statement makes sense is to conclude the ALJ accepted myofascial pain

syndrome as a medical impairment.

         The ALJ indicated it accepted that Mr. Lathrop was not malingering

because none of his physicians had indicated as much but they had instead

concluded myofascial pain syndrome was the cause of Mr. Lathrop's otherwise

unexplainable ongoing pain symptoms. To accept that conclusion but fail to

account for the resulting pain symptoms in Mr. Lathrop's RFC constitutes

error.

         In her brief, the Commissioner asserts the ALJ's failure to identify

myofascial pain syndrome as a severe impairment is harmless error because:

(1) Mr. Lathrop's treatment history was inconsistent with his allegations; and

(2) there was a lack of support for any limitations caused by the impairment

beyond those the ALJ included in the RFC. The court rejects both of these

contentions.

         First, the ALJ never cited Mr. Lathrop's lack of treatment history for

myofascial pain syndrome as a reason for failing to acknowledge that condition

as a medically determinable impairment-whether severe or non-severe. The

ALJ simply did not mention myofascial pain syndrome during the step two

discussion. The Commissioner cannot rehabilitate, and this court cannot

review, the ALJ's decision making process based on post-hoc rationalizations.

SEC v. Chenery Corp., 332 US 194, 196 (1947); Banks v. Massanari, 258 F.3d

820, 824 (8th Cir. 2001).



                                          44
      Second, any argument that Mr. Lathrop did not treat for chronic pain is

simply incorrect. Mr. Lathrop was referred to Dr. Peterson in March, 2015, for

pain in his upper back, middle back, and neck. AR530. He began taking

Balcofen.9 AR533. Two days later he reported pain radiating all the way down

to his feet, so he was switched off Balcofen and back to Mobic.10 Mr. Lathrop

called Dr. Peterson's clinic at the end of March, 2015, and returned to see

Dr. Peterson in April, 2015, reporting severe pain. AR541. Mr. Lathrop

returned to his surgeon (Dr. Adams) in April, 2015, seeking to have the

"arthritis" removed from his thoracic spine. AR569. When Dr. Adams told

Mr. Lathrop surgery was not an option, Mr. Lathrop returned to Dr. Peterson in

June, 2015, for relief from his worsening pain. AR566. Dr. Peterson sent

Mr. Lathrop for a functional capacity assessment. AR567.

      Mr. Lathrop received cervical steroid injections in September, 2015, and

April, 2016. AR621-22. Dr. Adams sent Mr. Lathrop to see Dr. Espiritu for a

second opinion, who did not recommend further surgery but did recommend a

pain clinic.   In August, 2016, Mr. Lathrop saw Dr. Johnson at the Siouxland

pain clinic. AR638. There, Mr. Lathrop underwent more trigger point

injections-this time of the thoracic paraspinous muscles. AR640-42.

Mr. Lathrop underwent more bilateral trigger point injections of the thoracic




      9 Balcofen is a muscle relaxant. www.rxlist.com

      10 Mobic is also known as Meloxicam, and is a non-steroidal anti-
inflammatory (NSAID) prescribed for pain and swelling. www.rxlist.com
                                     45
muscles on September 12, 2016. AR644-45. He underwent bilateral cervical

facet injections on October 31, 2016, and at that same time had switched to yet

another medication (Lyrica) in an attempt to quell his muscle pain. AR652-53.

Mr. Lathrop returned five months later for further bilateral C6-7 facet

injections. AR655-57. He was still taking Lyrica, along with four tablets of

ibuprofen every 6-8 hours. Id. Mr. Lathrop testified that as of the hearing date

(March 27, 2017) he continued to take Meloxicam, ibuprofen, and Lyrica.

AR44.

        Finally, the Commissioner in her brief asserts Mr. Lathrop's allegation of

myofascial pain syndrome was properly ignored altogether by the Al..J because

the manner in which Mr. Lathrop treated for this impairment was inconsistent

with his claim that the impairment existed. The Commissioner asserts this

supposed inconsistency is supported by Mr. Lathrop's own treating physician

because Dr. Johnson described Mr. Lathrop's injections for his myofascial pain

as having been "periodic" or "occasional." See Docket 18, p. 9.

        The statement referred to by the Commissioner was lifted from a letter

written by Dr. Johnson, apparently in response to an inquiry from

Mr. Lathrop's personal injury attorney regarding Mr. Lathrop's condition, his

prognosis, and his need for future treatment.

        The commissioner's representation of Dr. Johnson's statement as it

pertains to Mr. Lathrop's treatment and his condition is a gross

mischaracterization of Dr. Johnson's letter. AR654.     In reality, Dr. Johnson

described the appropriate treatment for myofascial pain as being periodic,
                                         46
occasional injections, and Dr. Johnson in his letter in no way implied that

Mr. Lathrop had not followed the appropriate treatment protocol. AR654.

The substance of Dr. Johnson's letter is reproduced in its entirety below:

          November 21, 2016

          Dear Mr. Blackburn:

          RE: Michael Lathrop

    I am writing this letter in response to a patient you represent by the
    name of Michael Lathrop. I have seen him at our pain clinic at
    Dakota Dunes and he has undergone injections in regards to his
    chronic pain. Please refer to my initial consultation and records for
    details of his care. In regards to some of your questions there is
    treatment for myofascial pain. This includes periodic occasional
    injections, medical management and continued stretching exercises.
    In regards to the extent and duration of his discomfort this is a
    variable abnormality which some people have complete resolution
    and others need continued care. I know this is a broad statement in
    regards to his long term prognosis but long term prediction can be
    challenging.

    If you have any other questions or concerns as stated earlier please
    refer to my records or you can contact me at the Siouxland Pain
    Clinic.

    Sincerely
    /s/
    Dr. Todd Johnson

AR654. The court rejects the Commissioner's assertion that the ALJ failed to

identify myofascial pain syndrome as an impairment (severe or not severe)

because Mr. Lathrop did not undergo appropriate medical treatment for this

condition. The court rejects the Commissioner's claim on this score for two

reasons: the ALJ never articulated this reasoning, and this argument is

incorrect in any event.

                                       47
      The Commissioner's second contention is that any failure by the AW to

include myofascial pain syndrome as a severe impairment is harmless error,

because there was a lack of support for any limitations caused by myofascial

pain syndrome beyond those the AW included in the RFC. Here, the court

returns to the AW's comment about myofascial pain syndrome within the RFC

discussion in the written decision. The AW purported to accept the idea that

Mr. Lathrop was not malingering or "faking" his pain, but instead that

Mr. Lathrop's pain was caused by what his physicians had suggested-

myofascial pain syndrome. If that was the case, the AW should have

determined what limitations were caused by myofascial pain syndrome, rather

than refuse to even acknowledge it as a severe medical impairment. Instead,

the AW stated "the lack of objective support raises questions about the medical

necessity of the claimant's alleged limitations." AR16 (emphasis in original).

That statement is completely circular.

      To compound the problem, the AW not only rejected Craig Riley's

functional capacity analysis which was endorsed by Mr. Lathrop's treating

physician, but likewise rejected the push/ pull and reaching limitations

imposed by the state agency physicians who recognized the impairment of

"other disorders of the nervous system" (compare AR 14, reciting AW's

formulation of the RFC with AR18, discussing state agency physicians'

opinions and rejecting their push/pull and reaching restrictions). Contrary to

the Commissioner's argument, this court is left to speculate whether the AW

accepted myofascial pain as a medical impairment, and more importantly,
                                         48
whether the ALJ incorporated into the RFC any limitations associated with

myofascial pain syndrome. Collins v. Astrue, 648 F.3d 869, 872 (8th Cir. 2011)

(court should not be left to speculate regarding the basis upon which the ALJ

denied the claimant's disability claim); Nicola, 480 F.3d at 886-87 (failure to

identify claimant's severe impairment constituted reversible error); Lund, 2014

WL 1153508 at *26 (failure to identify severe impairment is reversible error if

ALJ fails to account for corresponding limitations in the RFC); Quinn, 2018 WL

1401807 at *6 (failure to identify severe impairment reversible error when

impairment was diagnosed and properly supported by sufficient medical

evidence.).

      Given the totality of the record, the court concludes the ALJ erred when

it failed to determine myofascial pain syndrome was one of Mr. Lathrop's severe

medical impairments at step two. As noted above, the showing required of a

claimant at step two is not an onerous one. There are two opinions in the

record from qualified treating medical professionals concluding Mr. Lathrop did

have myofascial pain syndrome and that it was the cause of his ongoing pain.

It is not "harmless error" for the ALJ to have failed to consider myofascial pain

syndrome severe at step two because that impairment is not accounted for

anywhere in the Al.J's RFC formulation, as discussed above and subsequently

in this opinion. Nicola, 480 F.3d at 887. The court will remand for the ALJ to

reconsider its step two conclusions as to whether Mr. Lathrop's myofascial pain

syndrome is severe.



                                        49
            c.     Headaches

      Mr. Lathrop also asserts his headaches should have been identified as a

severe impairment at step two of the AW's evaluation. The AW's written

decision at step two is also silent as to Mr. Lathrop's headaches. AR12-13.

      When discussing Mr. Lathrop's RFC (AR14-19), the AW briefly discussed

Mr. Lathrop's headaches as follows: "[h]e complained of headaches that he

said could occur 16-20 times per month, each time lasting 12-24 hours,

though he stated that with current treatment, he experiences only 1-2 of these

per week." AR15. The AW also noted Mr. Lathrop's treatment history did not

support his headache complaints, which the AW characterized as "somewhat

isolated and not persistent throughout the record." ARl 7. The AW did not

indicate whether any limitations were included in the RFC to account for

Mr. Lathrop's headaches complaints. Mr. Lathrop asserts this omission is

reversible error because the vocational expert testified an individual who is

late, leaves early, is absent as little as two times per month, or is off-task as

little as five percent of the workday would be unemployable. See AR59-60, 62-

63.

       The record evidence regarding Mr. Lathrop's headaches is as follows:

      On December 31, 2013, Mr. Lathrop was three months post cervical

discectomy and fusion surgery. He reported to Dr. Adams that he had been

getting "migraines more." AR474-75. On March.24, 2015, Mr. Lathrop

reported migraine headaches associated with his upper and middle back pain



                                         50
to Dr. Peterson. AR530. Mr. Lathrop's medications were ibuprofen and

Meloxicam. Id.

      On June 16, 2015, Mr. Lathrop again reported headaches to

Dr. Peterson. Mr. Lathrop reported taking Meloxicam, along with up to 16-20

ibuprofen per day. AR566-67.

      On July 1, 2016, Mr. Lathrop saw Dr. Janssen at the Sanford Spine

Center. At that time, Mr. Lathrop described having 1-4 headaches per week,

with pounding pain and sensitivity to light and sound, and with symptoms that

lasted all day. Mr. Lathrop explained that lying down helped these symptoms.

AR575.

      On August 15, 2016, Mr. Lathrop reported "moderate headaches that

come frequently" to Dr. Johnson at the Siouxland Pain Clinic. Mr. Lathrop

continued to take ibuprofen and Meloxicam. AR639.

      On March 16, 2017, Mr. Lathrop again reported occipital headaches

which he described as migraines to Dr. Johnson. Mr. Lathrop's medications at

this time were ibuprofen, Meloxicam, and Lyrica. AR657.

      During his administrative hearing testimony (March 27, 201 7),

Mr. Lathrop described his headaches as migraine type headaches which had

decreased in frequency since he began receiving cortisone shots. Mr. Lathrop

testified that since he had begun receiving cortisone shots, his headaches had

decreased in frequency to one or two times per week and the headaches were

generally less severe than previously. Mr. Lathrop explained that "once in a



                                       51
while" he will get a headache that is severe enough that he needs to isolate

himself. AR4 l.

      Here the court returns to the Commissioner's in brief argument

regarding the reason it was not error for the ALJ to decline to identify

Mr. Lathrop's headaches as a medically determinable impairment at step two.

The Commissioner asserts the medical evidence supports the ALJ's

determination that Mr. Lathrop's headaches were isolated and not persistent,

and that it is the ALJ's job to resolve conflicts in the record, citing Estes v.

Barnhart, 275 F.3d 722, 725 (8th Cir. 2002). Because there are conflicts in the

record, the Commissioner argues, the ALJ's determination that headaches were

not a medical impairment was within the ALJ's "zone of choice" and the court

should affirm on this issue. Hacker v. Barnhart, 459 F.3d 934, 936 (8th Cir.

2006).

      The Commissioner cites the administrative record (AR600) for the

proposition that Dr. Peterson released Mr. Lathrop to work in November, 2015,

because Mr. Lathrop's headaches had "resolved." This page in the

administrative record is not Dr. Peterson's record, but rather is from the report

of the adverse IME physician (Dr. O'Neil) from the underlying civil lawsuit.

This physician acknowledged Mr. Lathrop's C6-7 cervical spine discectomy and

fusion surgery, but cast suspicion that he had pre-existing cervical disc disease

in this area and that his ongoing pain in this region was of "unknown etiology."

AR600.    This physician also indicated there was no plausible explanation for



                                         52
Mr. Lathrop's thoracic spine pain because there was no objective physical

findings to support it. AR602.

      As discussed elsewhere in this opinion, the other medical providers-

including Mr. Lathrop's treating physicians and the physical therapist who

performed the FCE (which was found to be a valid effort on Mr. Lathrop's part)

all disagreed with Dr. O'Neil's opinions.   See~   Dr. Janssen's opinion (AR589)

specifically disagreeing that there was "no plausible explanation" for

Mr. Lathrop's thoracic and parascapular pain. Additionally, even assuming

Dr. Peterson released Mr. Lathrop to return to work because the first round of

cervical injections "resolved" his headaches (Dr. O'Neil's words), the headaches

clearly did not remain resolved, as evidenced by the repeated references in the

medical records to headaches and migraine headaches until only eleven days

before Mr. Lathrop's administrative hearing testimony, wherein he testified that

he continued to have headaches one or two times per week.

      The Commissioner in brief also cites one of Dr. Espiritu's records dated

from July, 2016, wherein Dr. Espiritu recited Mr. Lathrop's history and noted

Mr. Lathrop had earlier cancelled an appointment with a neurologist because

his epidural steroid injection "took care of' his headaches. AR628. Later in

that same office note, however, Dr. Espiritu recited Mr. Lathrop's then current

symptoms (under "review of systems") and under neurological symptoms, noted

that Mr. Lathrop was presently experiencing headaches. AR629.

      Finally, the Commissioner argues that Mr. Lathrop experiences

headaches only once or twice per year, citing AR572. That record is
                                        53
Dr. Janssen's IME report dated July 1, 2016. Id. The page cited is from

Dr. Janssen's recitation of Mr. Lathrop's history, and does state Mr. Lathrop

suffered from one or two migraine headaches per year. Id. Later in

Dr. Janssen's report, however, under the       CURRENT STATUS   section of

Dr. Janssen's report (AR575), Dr. Janssen notes Mr. Lathrop at that time had

headaches 1-4 times per week. Id. Mr. Lathrop described these headaches as

pounding pain, with the pain in the front of his head. Id. He also described

sensitivity to light and sound, and symptoms that lasted all day. Id. For the

Commissioner to argue that the AW's decision to omit headaches altogether as

a medically determinable impairment based upon Dr. Janssen's July, 2016,

report, therefore, is disingenuous at best.

      Whether the AW's failure to identify Mr. Lathrop's headaches as a severe

impairment constitutes reversible error is a close call in this case.

Mr. Lathrop's own testimony during the administrative hearing was that he

gets headaches "once in a while" and they are not as severe as in the past since

he began receiving epidural injections.

      The record is clear, however, that Mr. Lathrop's headaches have not

resolved. Likewise, though Mr. Lathrop does not appear to seek out medical

treatment for the specific purpose of relieving his headache pain, his

headaches are frequently mentioned as a symptom or concurrent complaint

when he seeks relief for his other problems. He likewise does not appear to

take any prescription medications that are commonly used to treat migraine



                                          54
headaches, 11 but he has reported taking extremely high doses of ibuprofen,

which is a commonly used over-the-counter headache medicine. Headaches

should at least have been identified as a medically determinable impairment at

step two, and the "failure to consider a known impairment in conducting a

step-four inquiry is, by itself, grounds for reversal." Spicer v. Barnhart, 64 Fed.

Appx. 173, 178 (10th Cir. 2003). See also Washington v. Shalala, 37 F.3d

1437, 1439-40 (10th Cir. 1994) ("failure to apply the correct legal standard ...

is grounds for reversal. We note that the AW failed to consider the Plaintiffs

[impairment] in conducting the step-four inquiry. This failure, alone, would be

grounds for reversal.").   See also Pratt v. Sullivan, 956 F.2d 830, 834-35 (8th

Cir. 1992) (same). On remand, therefore, the AW should reconsider

Mr. Lathrop's headaches as a medically determinable impairment. Specifically,

the AW should make a specific determination at step two whether

Mr. Lathrop's headaches are a severe or non-severe impairment, and what, if

any, limitations the headaches have upon Mr. Lathrop's RFC at step four.




      11   See https:/ /www.healthline.com/health/migraine-drugs#triptans

                                        55
            d.    Hip Impairment/Femoral Acetabular Impingement 12

     The AW found at step two that Mr. Lathrop's femoral acetabular

impingement was a medically determinable impairment, but that it was non-

severe. AR13. The AW noted this condition had been diagnosed by an x-ray,

but that Mr. Lathrop's physical exams had not been indicative of hip

abnormality. Id. Mr. Lathrop contends the AW erred by finding this

impairment to be non-severe.

      Mr. Lathrop acknowledges he received little if any treatment for this

condition. He argues, however, that because it is undisputed this hip

condition is a medically determinable impairment, the AW should have deemed

it severe because the FCE revealed limitations which Mr. Lathrop asserts are

linked to this impairment. Specifically, the July, 2015, FCE indicated

Mr. Lathrop had a limited range of motion, slow speed, abnormal movement

pattern, and pain in the squatting test, and that Mr. Lathrop had "no" non-

material handling squatting ability (AR610) (though the court notes the FCE

elsewhere indicated Mr. Lathrop could "occasionally" engage in squatting).

AR607.




      12   Femoroacetabular impingement (FAI) is a condition in which extra
bone grows along one or both of the bones that form the hip joint - giving the
bones an irregular shape. Because they do not fit together perfectly, the bones
rub against each other during movement. Over time this friction can damage
the joint, causing pain and limiting activity. See,
https: / / orthoinfo.aaos.org/ en/ diseases--conditions / femoroacetabular-
impingement/
                                          56
      Because the AW failed to recognize his femoral acetabular impingement

as a severe impairment, Mr. Lathrop argues, it failed to incorporate these

functional limitation into his RFC. (Recall the AJL's formulation of the RFC

contained limitations of "frequent" stooping, kneeling, crouching crawling, and

climbing ramps and stairs, AR14). The Commissioner counters that the AW's

classification of Mr. Lathrop's femoral acetabular impingement as non-severe

was correct because Dr. O'Neil did not find any evidence that Mr. Lathrop had

treated for hip pain (AR601) and Dr. Johnson's physical examination did not

reveal Mr. Lathrop had any hip tenderness. AR640.

      A medically determinable impairment is severe if it has more than a

minimal impact upon the claimant's ability to work. Page, 484 F.3d at 1043;

20 C.F.R. § 404.1522(a). Because the AW identified Mr. Lathrop's acetabular

femoral impingement as an impairment (albeit non-severe), the court will not

reverse on this point unless there were functional restrictions related to the

impairment which should have been, but were not, incorporated into the RFC

at step four. Mr. Lathrop has not identified any such restrictions.

      In brief, Mr. Lathrop cites AR567 (pain generated by hip rotation,

identified by Dr. Peterson), and AR 657 (leg pain identified by Dr. Johnson) in

support of his claim that femoral acetabular impingement should have been

recognized by the AW as a severe impairment. But in neither of those records

did the physician associate femoral acetabular impingement with Mr. Lathrop's

reported hip/leg pain. In fact, the physician who diagnosed Mr. Lathrop's

femoral acetabular impingement (Dr. Frank) explicitly stated he did not believe
                                       57
it was the cause of Mr. Lathrop's leg pain. AR522. The ALJ did not err in its

determination at step two that femoral acetabular impingement was not a

severe impairment.

              e.    Thoracic/Lumbar Spinal Impairments

        The ALJ identified Mr. Lathrop's degenerative lumbar spondylosis and

upper degenerative thoracic spondylosis and degenerative changes both as

non-severe impairments at step two. AR13. Mr. Lathrop asserts this is error,

and that both these spinal impairments should have been found to be severe.

        Regarding the lumbar spine, the ALJ stated that a lumbar x-ray

demonstrated minimal degenerative spondylosis (AR13, citing AR560) which

the ALJ characterized as "clinically mild and ... found to be nonsevere."

AR13.

        Mr. Lathrop, however, cites other record evidence which he argues

indicates his lumbar spine impairment is severe. For example, Mr. Lathrop

directs the court to several medical records wherein he complained of low back

pain. AR526 (complained to Dr. Frank of lower back pain radiating to his feet);

AR638 (complained to Dr. Johnson of low back pain); AR649 (complained again

to Dr. Johnson of low back pain "LBP"); AR657 (complained to Dr. Johnson of

low back pain "LBP" radiating down to his leg).

        Further objective testing related to the lumbar spine contained in the

record includes a lumbar MRI conducted on July 3, 2013, and interpreted by

Dr. Janssen in 2016. AR579. That lumbar MRI revealed L4-5 small to

moderate right foraminal disc herniation which contacts the exiting right L4
                                        58
nerve root. Id. At L5-S 1 there was a possible left small foraminal disc

herniation. Id. Dr. Janssen's conclusion was no acute post-traumatic osseous

pathology with no posterior paraspinal muscular edema or hematoma. Id.

Dr. O'Neil, who performed the adverse IME in the civil proceedings, made these

same observations about the lumbar MRI, and noted minimal grade 1

retrolisthesis at L5-S 1. AR597.   The court concludes the medical evidence,

including the lumbar x-ray showing spondylosis and the MRI showing a disc

herniation at L4-5 contacting the L4 nerve root is sufficient to establish the

lumbar spine impairment.

      As for functional limitations associated with his lumbar spine

impairment, Mr. Lathrop cites Craig Riley's FCE, which observed Mr. Lathrop

had a 25% range of motion loss with bending, slow speed of movement, and an

abnormal movement pattern correlating with his pain rating, resulting in only

an "occasional" ability to bend. AR610 (relating to lumbar spine bending

ability). Assuming this functional restriction is valid it is more than minimal,

or put another way, it significantly limits Mr. Lathrop's ability to perform basic

work abilities. See 20 C.F.R. § 404.1522(a); Page, 484 F.3d at 1043.

      The court finds the ALJ erred by deeming Mr. Lathrop's lumbar spine

impairment non-severe. The court has already explained that the ALJ erred by

giving "no weight" to the opinion of Dr. Peterson, Mr. Lathrop's treating

physician. And though Craig Riley, the physical therapist who conducted the

FCE is not an acceptable medical source pursuant to 20 C.F.R. § 404.1502,

Dr. Peterson is an acceptable medical source. Dr. Peterson referred
                                        59
Mr. Lathrop for the FCE, reviewed it when it was complete, and expressly

endorsed Craig Riley's opinions as her own during her deposition. See AR 321.

Mr. Riley found Mr. Lathrop did not exaggerate his symptoms and gave his full

effort during the FCE (AR605). Dr. Peterson's opinion, therefore, that

Mr. Lathrop had only an "occasional" ability to bend supports the conclusion

that Mr. Lathrop's lumbar spine impairment significantly limited Mr. Lathrop's

ability to perform basic work abilities. See 20 C.F.R. § 404.1522(a); Page, 484

F.3d at 1043. On remand, the AW should reconsider the severity of

Mr. Lathrop's lumbar spine impairment.

      As for Mr. Lathrop's thoracic spine impairment, the AW acknowledged

Mr. Lathrop's thoracic spine MRI which indicated "upper degenerative thoracic

spondylosis and degenerative changes." AR13. The AW nevertheless

determined Mr. Lathrop's thoracic spine impairment was non-severe because

"multiple examining physicians have noted that these findings are not

significant and do not support the claimant's complaints of pain. Moreover,

physical examinations have not indicated that the claimant has abnormalities

apparent during examination that are indicative of significant thoracic spine

dysfunction." Id. (citing AR602-Dr. O'Neil's IME report, AR627-29

(Dr. Espiritu's records, diagnosis myofascial pain); AR571 (Dr. Adams' record

from April, 2015, stating he does not believe Mr. Lathrop has any surgical

options, and disagreeing with the radiologist's interpretation of the thoracic

MRI showing abnormality). The AW also cited nerve conduction studies of the



                                       60
thoracic paraspinal muscles, which were negative (citing AR546) in support of

its conclusion Mr. Lathrop's thoracic spine impairment was non-severe. AR13.

      Mr. Lathrop asserts that regardless of whether his thoracic pain

originated from the findings on the thoracic MRI or from a chronic pain

syndrome (as opined by Drs. Espiritu and Dr. Johnson) the ALJ failed to

adequately address his thoracic back pain because the ALJ "cherry picked" the

records to ignore the evidence which supported existence of a severe

impairment. Hardman v. Barnhart, 362 F.3d 676, 681 (10th Cir. 2004); Myles

v. Astrue, 582 F.3d 672, 678 (7th Cir. 2009) (both stating the ALJ may not

selectively consider medical evidence).

      Mr. Lathrop cites the following record evidence in support of his claim

the ALJ improperly deemed his thoracic spine impairment non-severe:

      Dr. Janssen noted that Mr. Lathrop immediately reported pain between

the shoulder blades after the 2013 motor vehicle accident. AR579. Dr. O'Neil

likewise noted Mr. Lathrop immediately noted pain between the shoulder

blades after the 2013 motor vehicle accident. AR597.

      Mr. Lathrop's thoracic spine pain was consistently reported in the

medical records. AR494 (September, 2013, visit to Yankton Medical Clinic);

AR490 (September, 2013, visit to Yankton Medical Clinic); AR478 (October,

2013 visit to Dr. Adams); AR 476-77 (November, 2013, visit to Dr. Adams);

AR471-72 (February, 2014, visit to Dr. Adams); AR468-69 (March, 2014, visit

to Dr. Adams); AR464 (May, 2014, visit to Dr. Adams); AR463 (July, 2014, visit

to Dr. Adams); AR460 (September, 2014, visit to Dr. Adams); AR530 (March,
                                          61
2015, visit to Dr. Peterson); AR525 (March, 2015, call to Dr. Peterson's office);

AR541 (April, 2015, visit to Dr. Peterson); AR569-71 (April, 2015, visit to

Dr. Peterson); AR566 (June, 2015, visit to Dr. Peterson); AR628 (June, 2016,

visit to Dr. Espiritu); AR575,582 (July, 2016, IME examination with

Dr. Jans sen).

      Mr. Lathrop's thoracic spine impairment is supported by the objective

medical evidence in the record as follows: the thoracic MRI revealed

degenerative changes including disc osteophytes causing some central canal

stenosis and neural foraminal stenosis at various levels ranging from mild to

moderate. AR525, 537.

      Dr. Peterson, Mr. Lathrop's treating physician, testified in her deposition

that she treated Mr. Lathrop for both cervical and thoracic spine issues

including the shoulder blades, which extend over multiple thoracic vertebrae

(AR322, 325). She testified Mr. Lathrop's breathing problems were likely

caused by his thoracic pain, and the thoracic MRI showed osteophytes in his

thoracic spine that demonstrated an objective basis for his mid-back pain

(AR320, 326). Dr. Peterson also testified the thoracic MRI showed degenerative

spondylosis at multiple levels and severe narrowing of the nerve spaces.

AR317. Dr. Janssen opined "it is established in the medical literature that disk

injuries to the lower cervical spine can radiate to both the cervical and thoracic

area. This is also something that I commonly see in my clinical practice.

Mr. Lathrop had a disk injury to the C6-7 level, which can commonly radiate to

the neck, bilateral shoulders, as well as the upper back area. Therefore, to a
                                        62
reasonable degree of medical probability, there is a plausible explanation for

Mr. Lathrop's ongoing complaints of mid and upper thoracic and parascapular

pain. The explanation is disk injury at C6-7 which required surgery."

AR589.13 Mr. Lathrop was referred to a pain clinic (Dr. Johnson) where he was

diagnosed with myofascial pain syndrome and treated with multiple injections.

AR638-58.

        Mr. Lathrop further argues that it is impossible to evaluate whether, at

step four of the analysis, the AW properly included functional limitations

~ithin   the RFC that correlate with the thoracic impairment. Instead, at step

four, the AW simply reiterated its belief that a severe thoracic spine

impairment did not exist. ARlS-16. Here again, the AW rejected the opinion

of Mr. Lathrop's treating physician (Dr. Peterson) in favor of the IME physician

(Dr. O'Neil) who found "no plausible reason" for Mr. Lathrop's thoracic spine

pain.

        The court concludes the AW erred by finding Mr. Lathrop's thoracic

spine impairment not severe. The analysis here is similar to the analysis

regarding Mr. Lathrop's myofascial pain syndrome. Mr. Lathrop's physicians

may not be in complete agreement about what is causing his ongoing thoracic

spine pain-myofascial pain syndrome (Dr. Johnson and Dr. Peterson), or




      13 The court notes Mr. Lathrop's surgeon, Dr. Adams, also attributed
Mr. Lathrop's ongoing pain to his cervical injury. Both in his deposition and
his written report, Dr. Adams referred to Mr. Lathrop's condition as cervicalgia.
AR339, 521.
                                       63
referred pain from his cervical spine injury and surgery (Dr. Peterson, Dr.

Janssen and Dr. Adams). But the AW conceded that though Mr. Lathrop's

physicians concur his pain complaints seem to be out of proportion to his

objective test results, they do not believe Mr. Lathrop is malingering or "faking"

(AR16) and the FCE conducted by Mr. Riley and expressly endorsed by

Dr. Peterson confirms that conclusion. AR605.

      As discussed above, both Craig Riley and the state agency physicians

assigned upper extremity physical restrictions based upon Mr. Lathrop's

thoracic spine impairment which significantly limited his physical ability to do

basic work activities. See AR84-85 (state agency physicians limited

Mr. Lathrop to occasional push/pull and occasional overhead reaching);

AR607 (Craig Riley, PT, limited Mr. Lathrop to occasional reaching and no

pushing/ pulling). For reasons discussed elsewhere in this opinion, the AW's

rejection of these opinions in favor of the one-time IME physician (Dr. O'Neil)

was error. On remand, the AW should re-examine whether Mr. Lathrop's

thoracic spine impairment is severe.

      2.    Whether the Commissioner's Determination of Mr. Lathrop's
            RFC is Supported by Substantial Evidence?

      Mr. Lathrop asserts the Commissioner's determination of the RFC is not

supported by substantial evidence for three reasons. First, as explained above,

Mr. Lathrop asserts the AW failed to identify as severe impairments and then

failed to discuss in the RFC the effect of Mr. Lathrop's myofascial pain

syndrome, headaches, hip impairments, and lumbar/thoracic spine

                                        64
impairments. Second, Mr. Lathrop alleges the AW improperly evaluated the

expert medical evidence.    Finally, Mr. Lathrop alleges the AW improperly

substituted his own opinions for the medical opinions in the record.

            a.    Law Regarding the RFC and the ALJ's Findings

      Residual functional capacity is "defined as what the claimant can still do

despite his or her physical or mental limitations." Lauer v. Apfel, 245 F.3d

700, 703 (8th Cir. 2001) (citations omitted, punctuation altered).   "The RFC

assessment is an indication of what the claimant can do on a 'regular and

continuing basis' given the claimant's disability. 20 C.F.R. § 404.1545(b)."

Cooks v. Colvin, 2013 WL 5728547 at *6 (D.S.D. Oct. 22, 2013). The

formulation of the RFC has been described as "probably the most important

issue" in a Social Security case. McCoy v. Schweiker, 683 F.2d 1138, 1147

(8th Cir. 1982), abrogation on other grounds recognized in Higgins v. Apfel, 222

F.3d 504 (8th Cir. 2000).

      When determining the RFC, the AW must consider all of a claimant's

mental and physical impairments in combination, including those impairments

that are severe and those that are nonsevere. Lauer, 245 F.3d at 703; Social

Security Ruling (SSR) 96-8p 1996 WL 374184 (July 2, 1996); 20 C.F.R.

§§ 404.1520(e); 404.1545(a)(2). Although the AW "bears the primary

responsibility for assessing a claimant's residual functional capacity based on

all the relevant evidence ... a claimant's residual functional capacity is a




                                        65
medical question." 14 Lauer, 245 F.3d at 703 (citations omitted) (emphasis

added). Therefore, "[s]ome medical evidence must support the determination of

the claimant's RFC, and the ALJ should obtain medical evidence that

addresses the claimant's ability to function in the workplace." Id. (citations

omitted).

      "The RFC assessment must always consider and address medical source

opinions." SSR 96-8p. If the ALJ's assessment of RFC conflicts with the

opinion of a medical source, the ALJ "must explain why the [medical source]

opinion was not adopted." Id. "Medical opinions from treating sources about

the nature and severity of an individual's impairment(s) are entitled to special

significance and may be entitled to controlling weight. If a treating source's

medical opinion on an issue of the nature and severity of an individual's

impairment(s) is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial

evidence in the case record, the [ALJ] must give it controlling weight." Id.




      14  Relevant evidence includes: medical history; medical signs and
laboratory findings; the effects of treatment, including limitations or
restrictions imposed by the mechanics of treatment (e.g., frequency of
treatment, duration, disruption to routine, side effects of medication); reports
of daily activities; lay evidence; recorded observations; medical source
statements; effects of symptoms, including pain, that are reasonably
attributable to a medically determinable impairment; evidence from attempts to
work; need for a structured living environment; and work evaluations. See SSR
96-8p.
                                          66
      Ultimate issues such as RFC, "disabled," or "unable to work" are issues

reserved to the ALJ. Id. at n.8. Medical source opinions on these ultimate

issues must still be considered by the ALJ in making these determinations. Id.

However, the ALJ is not required to give such opinions special significance

because they were rendered by a treating medical source. Id.

      "Where there is no allegation of a physical or mental limitation or

restriction of a specific functional capacity, and no information in the case

record that there is such a limitation or restriction, the adjudicator must

consider the individual to have no limitation or restriction with respect to that

functional capacity." SSR 96-8p. However, the ALJ "must make every

reasonable effort to ensure that the file contains sufficient evidence to assess

RFC." Id.

      When writing its opinion, the ALJ "must include a narrative discussion

describing how the evidence supports each conclusion, citing specific medical

facts ... and nonmedical evidence ... In assessing RFC, the adjudicator must

... explain how any material inconsistencies or ambiguities in the evidence in

the case record were considered and resolved." Id.

      Finally, "[t]o find that a claimant has the [RFC] to perform a certain type

of work, the claimant must have the ability to perform the requisite acts day in

and day out, in the sometimes competitive and stressful conditions in which

real people work in the real world." Reed, 399 F.3d at 923 (cleaned up);

SSR 96-8p 1996 WL 374184 ("RFC is an assessment of an individual's ability

to qo sustained work-related physical and mental activities in a work setting on
                                        67
a regular and continuing basis" for "8 hours a day, for 5 days a week, or an

equivalent work schedule.").

      Here, the AW's forumulation of the RFC is found at page five of its

written opinion (AR14). The AW found Mr. Lathrop capaple of less than a full

range of light duty work. Id. The AW found Mr. Lathrop capable of carrying

20 pounds occasionally and 10 pounds frequently. The AW also found

Mr. Lathrop capable of standing/walking 6 hours out of an 8 hour workday.

and that Mr. Lathrop could sit 6 hours out of an 8 hour workday. Id. The AW

found Mr. Lathrop capable of frequent pushing, pulling, stooping, kneeling,

crouching, crawling, and climbing ramps and stairs. Id. Finally, the AW found

Mr. Lathrop capable of occasionally climbing ladders, ropes and scaffolds. Id.

            b.    The Necessity to Discuss Effects of All Impairments

      Mr. Lathrop asserts this assignment of error is necessarily intertwined

with his argument that the AW's error at step two requires reversal and

remand. The court agrees. The AW's failure to acknowledge, let alone

recognize as severe, Mr. Lathrop's myofascial pain syndrome and headaches as

medical impairments necessarily infected the remainder of the five-step

analysis, including the formulation of the RFC. Likewise, the AW's failure to

account for the physical restrictions associated with these impairments in the

RFC requires reversal and remand. This is because the AW is required at step

four to consider physical restrictions presented by all the claimant's medically

determinable impairments, including severe and non-severe impairments.



                                       68
Lauer, 245 F.3d at 703; Social Security Ruling (SSR) 96-8p 1996 WL 374184

(July 2, 1996); 20 C.F.R. §§ 404.1520(e); 404.1545(a)(2).

      For the reasons discussed above in sections E.1.b and E.1.c, the AW's

formulation of the RFC is necessarily flawed because the AW failed to recognize

as medical impairments (severe or non-severe) let alone account for the

functional restrictions presented by Mr. Lathrop's myofascial pain syndrome

and his headaches.

      The AW accepted Mr. Lathrop's lumbar and thoracic spine impairments

as non-severe impairments, as discussed in section E. l.e above. But the AW

did not incorporate the appropriate corresponding functional restrictions into

the RFC-such as the "occasional" reaching or bending restrictions imposed by

Mr. Riley, the "no" pushing/pulling restriction imposed by Mr. Riley, or even

the "occasional" reaching, pushing and pulling restrictions imposed by the

state agency physicians.15

      Instead, the AW gave weight to the opinion of Dr. O'Neil, an IME

physician who examined Mr. Lathrop once, and did not really even offer an

opinion about Mr. Lathrop's functional restrictions but instead opined




       15 As discussed in section E.1.d, above, the court finds the AW did not
err by failing to find Mr. Lathrop's femoral acetabular impingement a severe
impairment, because the court does not find support for Mr. Lathrop's claim
that this condition caused any corresponding functional restrictions in the
record that were not otherwise incorporated into the RFC.

                                       69
Mr. Lathrop should have another functional capacity evaluation (AR603)-a

suggestion the ALJ did not follow.

      This failure by the ALJ to appropriately recognize Mr. Lathrop's medical

impairments, to appropriately categorize them as severe, and to incorporate

their corresponding physical limitations into the RFC requires reversal and

remand.

            c.    Evaluation of the Expert Medical Evidence

      Mr. Lathrop also asserts the ALJ's formulation of the RFC is flawed

because it is based upon the ALJ's reliance on medical opinion evidence which

was weighed erroneously by the ALJ. As the court explained in section E.1. b

above, this court agrees with Mr. Lathrop on this score as well. The court

reviews each expert medical opinion, the weight assigned, and the reasons

offered by the ALJ:

      ALJ gave little weight to the opinion of Craig Riley, physical therapist,

because Mr. Riley was not an acceptable medical source and because the

medical doctors had noted there was little objective evidence to support such

limitations. AR18.

      The ALJ gave some weight to the state agency physicians' light duty FCA,

but rejected their assignment of occasional reaching, pulling and pushing

restrictions. AR18. The ALJ reasoned that "such significant upper extremity

restrictions are not consistent with the objective evidence of record, which

generally reflects that the claimant's upper extremity strength is normal."



                                        70
     The ALJ gave little weight to the opinion of Dr. Janssen, who performed

an independent medical examination upon Mr. Lathrop for purposes of the civil

lawsuit. AR19.Dr. Janssen concurred with Mr. Riley's FCE conclusions. The

ALJ gave Dr. Janssen's opinions little weight because the ALJ concluded

Dr. Janssen "failed to address the upper extremity limitations, even though

Dr. Janssen noted intact upper extremity range of motion and strength in the

course of his examination." AR19.

      The ALJ gave some weight to the opinion of Dr. O'Neil, the one-time IME

examiner who found no plausible explanation for Mr. Lathrop's ongoing

thoracic pain complaints and recommended that Mr. Lathrop undergo another

FCE evaluation. The ALJ conceded Dr. O'Neil's report "did not provide a clear

functional assessment" but noted it was a detailed report and his observations

and conclusions were well-supported. ARl 9.

      The ALJ gave little weight to the opinion of Dr. Adams, 16 Mr. Lathrop's

treating surgeon, who attributed Mr. Lathrop's ongoing pain to cervicalgia and




      16 The court notes the ALJ apparently believed this opinion was a
different opinion than that of the Dr. Adams (Mr. Lathrop's treating surgeon)
who gave the deposition. The ALJ believed this opinion was from Dr. Forest
Adams while Mr. Lathrop's surgeon is Dr. Brent Adams. A review of AR521
(EX4F from the administrative record) reveals it is signed by Dr. Brent Adams
of the Yankton Medical Clinic, and gives a diagnosis of cervicalgia-the same
diagnosis offered by Mr. Lathrop's surgeon, Dr. Brent Adams. Compare,
AR521, AR339. The ALJ, therefore, gave Dr. Brent Adams' opinion both little
and no weight. AR19.
                                        71
opined Mr. Lathrop was permanently limited to light duty. The AW deemed

Dr. Adams' opinion vague and without specific limitations. ARl 9.

      The AW gave the deposition testimony of Dr. Peterson and Dr. Adams

(both treating physicians) no weight because the AW noted these depositions

were given for the purpose of private litigation and decided their comments

about work restrictions were "generally cursory, vague, and geared more

toward causation than cumulative impact on work." AR19.

      The AW gave some weight to the opinion of Tom Audet, the vocational

expert who testified at the hearing. Mr. Audet was privately retained for

purposes of the civil proceedings. He opined that, assuming Mr. Lathrop

needed to lie down or recline at least 5% of the day, Mr. Lathrop would be

unemployable. AR63-64. See also, AR281-90 (Mr. Audet's report). The court

notes the AW stated during the hearing that Mr. Audet was "well known" to the

Office of Disability Adjudication and Review (ODAR). AR63. This is because, in

this court's experience, the ODAR routinely-indeed almost exclusively--relies

upon Mr. Audet's vocational expertise. The AW gave only some weight to

Mr. Audet's opinion because the AW did not accept the functional restriction

that Mr. Lathrop needed to lie down during the workday. AR20.

      The AW had at its disposal in this case a luxury which is a rarity in a

Social Security file-the opinions of Mr. Lathrop's treating physicians

(Drs. Peterson and Adams) which were subjected to the rigors of cross-

examination given under the penalty of perjury. Yet inexplicably, the AW



                                       72
completely rejected these opinions (i.e. gave them no weight) when determining

Mr. Lathrop's RFC.

      The court has already outlined the factors to be considered when

weighing medical opinions in section E. l. b of this memorandum opinion and

order. See also 20 C.F.R. § 404.1527.17 They are: whether the opinion is

consistent with other evidence in the record; whether the opinion is internally

consistent; whether the person giving the opinion actually examined the

claimant; the person giving the opinion treated the claimant; the length of the

treating relationship; the frequency of the examinations; whether the opinion is

supported by relevant evidence-especially medical signs and lab findings; the

degree to which non-examining and non-treating physicians provide supporting

explanations for their opinions and the degree to which these opinions consider

all the pertinent evidence about the claim; whether the opinion is rendered by a

specialist about issues within the person's specialty; and whether any other

factors exist to support or contradict the opinion. See 20 C.F.R. §

404.1527(c)(l)-(6); Wagner, 499 F.3d at 848.

      The ALJ gave little or no weight to every expert medical opinion of a

provider who actually treated or examined Mr. Lathrop. As for Craig Riley's




       17 20 C.F.R. 404.1527(c)(2) instructs that if a treating physician's opinion
is well supported and not inconsistent with other substantial evidence, it is to
be given controlling weight. This "treating physician rule" will no longer be
applicable to claims filed after March 27, 201 7, but it was applicable to
Mr. Lathrop's claims, filed in 2014 and 2016. See
https://www.ssa.gov/disability/professionals/bluebook/revisions-rules.html
                                        73
opinion (expressly endorsed by Dr. Peterson, after Dr. Peterson referred

Mr. Lathrop to Mr. Riley for the evaluation), the AW gave it little weight and

stated that multiple medical doctors had noted there was a lack of objective

evidence to support the limitations imposed by Mr. Riley. AR18. This is a

misstatement of the record.

      Drs. Adams, Peterson, Janssen, Johnson, and Espiritu-though not in

complete agreement about the cause of Mr. Lathrop's pain-never questioned

the validity of Mr. Lathrop's pain or suggested Mr. Lathrop was a malingerer.

Dr. Janssen attributed Mr. Lathrop's pain to referred symptoms from his disc

injury and surgical procedure at the C6-7 area.   AR589. In his deposition,

Dr. Adams attributed Mr. Lathrop's ongoing pain to cervicalgia. AR339.

Drs. Espiritu, Peterson and Johnson attributed the ongoing pain to myofascial

pain syndrome. AR321, 628, 640. None of these physicians, though they

could not pinpoint the cause of Mr. Lathrop's ongoing problems, suggested the

lack of objective test results meant that Mr. Lathrop's pain was not real, that

Mr. Lathrop was malingering, or that a lack of objective medical evidence

equaled the conclusion that Mr. Lathrop's physical limitations were

unwarranted.

      Mr. Riley's FCE (endorsed by Dr. Peterson), used the Blankenship

method of testing and specifically tested for symptom magnification and for the

reliability of the results of the exam. AR605. Mr. Riley's report explains the

Blankenship method of testing in part on page nine of the report (AR616).



                                       74
Under the heading "THE BLANKENSHIP BEHAVIORAL PROFILE" the following

explanation appears:

   The Blankenship Behavioral Profile includes profiles for
   symptom/ disability exaggeration, non-organic signs and validity.
   The symptom/ disability exaggeration profile is subjective but the
   non-organic signs and validity profiles are objective. Patients scoring
   high on all three profiles are felt to be attempting to control the test
   results to demonstrate a greater level of disability than what is
   actually present, the motivation of which is not known. Any one of
   the three profiles may not be reported if insufficient data exists.

See AR616.

   The Eighth Circuit has endorsed the validity of the Blankenship method of

testing as objective evidence of a claimant's functional abilities. Baker v.

Barnhart, 457 F.3d 882, 892 n.6 (8th Cir. 2006). In that case, the physical

therapist conducted a functional capacity examination (FCE) using the

Blankenship method and, as in this case, the results were endorsed by the

claimant's treating physician. Id. 886-88. In Baker, however, unlike

Mr. Lathrop, the FCE showed Baker was exaggerating his symptoms. Id. The

Eighth Circuit noted the FCE was properly accepted by the AW and should

have been accepted as valid by the district court because

    the FCE's conclusions about overall effort and symptom exaggeration
    are drawn in an empirical fashion by comparing the results of a large
    number of tests and observations. Because Baker did not submit
    any evidence to the AW challenging the reliability of the FCE
    methods employed by. [the physical therapist], and because those
    methods were accepted by Dr. Durward. . . Baker's treating
    physicians, we see no reason not to accept the FCE results.




                                        75
Id. at p. 892 n.6. Here, the ALl gave no good reason for failing to accept the

valid FCE, which was endorsed by Mr. Lathrop's treating pain management

physician.

      The FCE showed Mr. Lathrop was not exaggerating symptoms, that he

gave "excellent" effort, and that the results were valid for vocational planning

purposes. AR605. All of Mr. Lathrop's examining and treating physicians

conclusions, therefore, were 'consistent with each other. This is a reason to

give their opinions greater, not little or no, weight.

      Further, the experts whose opinions were given little or no weight by the

ALl not only treated or examined Mr. Lathrop, but were all specialists: Pain

management (Drs. Peterson and Johnson); physical medicine and

rehabilitation (Dr. Peterson and Dr. Janssen); orthopedic surgery (Dr. Adams);

physical therapy (Craig Riley). This is yet another factor the ALl should have

considered when weighing their opinions pursuant to 20 C.F.R.

§ 404.1527(c)(5).

      An ALl must "always give good reasons" for the weight afforded the

treating medical opinions in the file. Reed, 399 F.3d at 920; 20 C.F.R.

§ 404.1527(c)(2). If the treating physicians' opinions are not given controlling

weight, they must still be granted deference and weighed according to the

factors in 20 C.F.R. § 404.1527. In many cases, this means the treating

physicians' opinions are entitled to the greatest weight even when they are not

entitled to controlling weight. See SSR 96-2p. In this case, the ALl did not



                                         76
give good reasons for assigning little or no weight to the specialized and

consistent opinions of Mr. Lathrop's treating physicians.

            e.    The ALJ Made Its Own Medical Inferences

      Mr. Lathrop's final assignment of error as to the RFC is that because the

AW .formulated a functional capacity that was not supported by any medical

opinion, the AW improperly substituted its own opinions for those of the

medical experts. While it is   tr~e   that the AW is free to formulate the RFC from

all of the evidence including the opinion evidence and the medical records, it is

also established law that the AW may not substitute its own opinions for those

of the physician. Finch v. Astrue, 54 7 F.3d 933, 938 (8th Cir. 2008), nor may

the AW "play doctor" or rely on its own interpretation of the meaning of the

medical records. Pate-Fires v. Astrue, 564 F.3d 935, 946-47 (8th Cir. 2009).

These principles were recently reaffirmed in Combs v. Berryhill, 878 F.3d 642,

647 (8th Cir. 2017).

      Additionally, SSR 96-8p instructs AWs how to determine RFC and how

to explain their determinations. That ruling contains requirements for the

AW's narrative discussion. One of those requirements is that the RFC

assessment must "include a resolution of any inconsistencies in the evidence

as a whole ... " Id. at p. 13. Another is that "[t]he RFC assessment must

always consider and address medical source opinions. If the RFC assessment

conflicts with an opinion from a medical source, the adjudicator must explain

why the opinion was not adopted." Id. at p. 14.



                                           77
      Here, the crucial restriction which was imposed by both Craig Riley's

FCE, (endorsed by Dr. Peterson) and by the state agency physicians was

Mr. Lathrop's upper extremity functional limitations. Specifically, the FCE

limited Mr. Lathrop to "occasional" reaching. AR607. Further, it prohibited

Mr. Lathrop from any pushing or pulling. Id. The state agency physicians

likewise limited Mr. Lathrop to only "occasional" reaching, pushing and pulling.

AR84-85. The Commissioner argued the AW properly imposed "frequent"

push/ pull and unlimited reaching limitations by resolving the conflict among

the expert opinions, citing Wagner, 499 F.3d at 848. This is incorrect.

      The AW rejected all the medical opinions and imposed its own upper

extremity functional limitation of frequent push/pull and unlimited reaching

limitations not by resolving the conflict among the experts (as no experts

imposed those limitations) but instead by "set[ting] his own expertise against

that of a physician who testified before him." Gober v. Matthews, 574 F.2d

772, 777 (3d Cir. 1978). The AW did so by reviewing medical records which

showed normal upper extremity strength, and by drawing its own conclusion

that this medical finding equated to a finding that either there was no objective

reason for Mr. Lathrop's upper extremity functional limitations or that the FCE

results were invalid. No medical expert stated the FCE was invalid. The AW

acknowledged that Dr. O'Neil, the adverse IME physician, did not impose any

particular functional limitations. AR19. Dr. O'Neil did not indicate Craig

Riley's FCE was invalid, but suggested another FCE be performed. Id. But the

AW did not have another FCE performed.
                                       78
      Instead, the AW imposed its own functional restrictions. The AW,

however, may not substitute its own opinion for that of the physicians, and

may not draw its own inferences as to the relevance of the medical records.

Combs, 878 F.3d 647.     On remand, the AW is instructed to give proper weight

to the medical expert opinions in the file and refrain from substituting its own

opinions for the physicians' opinions as to Mr. Lathrop's RFC.

      3.    Whether The Commissioner Erred in Evaluating Mr. Lathrop's
            "Subjective Symptoms" (Formerly Credibility Assessment)?lS

      Mr. Lathrop asserts the AW improperly discounted his subjective

complaints. Specifically, Mr. Lathrop argues that though the AW discussed

the Polaski factors, it really only gave weight to one factor: the objective

medical evidence-and even then, the AW improperly interpreted the objective

medical evidence.

            a.      Law Regarding Subjective Symptoms and the AW's
                    Findings

      In determining whether to fully credit a claimant's subjective complaints

of symptoms, the Commissioner engages in a two-step process: (1) first, is




      is The court notes that as of March 28, 2016, the Commissioner
discontinued the use of the term "credibility" in its sub-regulatory policy. See
SSR 16-3p (which superseded SSR 96-7p). The Commissioner made clear that
in evaluating a claimant's subjective complaints of symptoms, it was not
evaluating the claimant's character. Id. The court uses the term "credibility''
herein because it is prevalent in the case law that has developed. Nevertheless,
like the Commissioner, this court emphasizes that "credibility" is not
interchangeable with "character."


                                        79
there an underlying medically determinable physical or mental impairment

that could reasonably be expected to produce the claimant's symptoms; and

(2) if so, the Commissioner evaluates the claimant's description of the intensity

and persistence of those symptoms to determine the extent to which the

symptoms limit the claimant's ability to work. See SSR 16-3p; 20 C.F.R.

§ 404.1529. Here, the ALJ found Mr. Lathrop had medically determinable

impairments that could reasonably be expected to produce his symptoms, so

the analysis is focused on the second part of the inquiry.

      In evaluating the second prong of the analysis, an ALJ must consider

several factors. The factors to consider include: whether such complaints are

supported by objective medical findings, whether the claimant has refused to

follow a recommended course of treatment, whether the claimant has received

minimal medical treatment, whether the claimant takes only occasional pain

medications, the claimant's prior work record, observation of third parties and

examining physicians relating to the claimant's daily activities; the duration,

frequency, and intensity of the pain; precipitating and aggravating factors;

dosage, effectiveness, and side effects of medication; and functional

restrictions. Wagner, 499 F.3d at 851 (citing Polaski v. Heckler, 739 F.2d

1320, 1322 (8th Cir. 1984)). A claimant's subjective complaints of pain may

not be discredited solely because the objective medical evidence does not

support them. Goff v. Barnhart, 421 F.3d 785, 792 (8th Cir. 2005). Instead, a

claimant's subjective complaints of pain may be discredited only if they are

inconsistent with the evidence as a whole. Polaski, 739 F.2d at 1322.
                                       80
      With regard to the factor of a claimant's daily activities, the ALJ must

consider the "quality of the daily activities and the ability to sustain activities,

interest, and relate to others over a period of time and the frequency,

appropriateness, and independence of the activities." Wagner, 499 F.3d at 852

(citing Leckenby v. Astrue, 487 F.3d 626, 634 (8th Cir. 2007)) (emphasis in

original). Although activities which are inconsistent with a claimant's

testimony of disabling pain reflect negatively on the claimant's credibility, the

ability to do light housework and occasional visiting with friends does not

support a finding that the claimant can do full-time work in the "competitive

and stressful conditions in which real people work in the real world." Reed,

399 F.3d at 923 (quoting Thomas v. Sullivan, 876 F.2d 666, 669 (8th Cir.

1989)).

      An ALJ need not methodically discuss every Polaski factor so long as the

factors are all acknowledged and considered in arriving at a conclusion. Steed

v. Astrue, 524 F.3d 872, 876 (8th Cir. 2008). If adequately supported,

credibility findings are for the ALJ to make. Id. (citing Dukes v. Barnhart, 436

F.3d 923, 928 (8th Cor. 2006)). Generally, the ALJ is in a better position to

evaluate credibility of witnesses and courts on judicial review will defer to the

ALJ's credibility determinations so long as they are supported by substantial

evidence and good reasons. Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir.

2006). See also Eichelberger v. Barnhart, 390 F.3d 584, 590 (8th Cir. 2004)

(stating "[w]e will not substitute our opinion for that of the ALJ, who is in a

better position to assess credibility."). The Eighth Circuit has said "in many
                                          81
disability cases, there is no doubt that the claimant is experiencing pain; the

real issue is how severe that pain is." Woolf, 3 F.3d at 1213.

      In Mr. Lathrop's case, the AW acknowledged his duty to consider the

appropriate factors (AR 14-15) and set forth his lengthy discussion of the

factors (AR14-19), but Mr. Lathrop argues to this court the AW gave improper

significance to the objective medical findings, as evidenced by the final

sentence in the section of his written decision regarding the RFC: "In sum, the

above residual functional capacity assessment is supported by the entire

record, but largely by the objective findings and the claimant's modest

treatment." AR20.

      b.    The ALJ's Evaluation of Mr. Lathrop's Activities of Daily
            Living

      The AW discussed Mr. Lathrop's activities of daily living at AR18.

Mr. Lathrop reported he was capable of his own personal care. Id. He lived

with his two children, ages five and fifteen. Id. He helped his children get

ready for school. Id. He was capable of driving, but often relied upon his

fifteen-year-old daughter to do the driving. Id. He prepared simple meals and

shopped with his daughter. Id. He did "minimal" household chores. Id. The

AW acknowledged Mr. Lathrop's reported daily activities were "quite modest"

and did not reflect significant physical activity. Id. This finding would weigh in

favor of crediting Mr. Lathrop's symptom complaints and their attendant affect

upon his ability to function in the workplace.




                                        82
      The AW did not find this factor highly probative, however, because "the

medical necessity of such limited activity is not supported by the medical

record." AR18.

      c.    The AW's Evaluation of Mr. Lathrop's Work History

      The AW also discussed Mr. Lathrop's work history. Id. The AW

acknowledged Mr. Lathrop had an "excellent" work history leading up to 2014,

which was indicative of a positive work ethic and supported the idea that

Mr. Lathrop would have returned to his past relevant work if he had been able

to do so. Id. This finding would weigh in favor of crediting Mr. Lathrop's

symptom complaints and their attendant affect upon his ability to function in

the workplace.

      The AW concluded, however, that the record as a whole supported its

conclusion that Mr. Lathrop was able to perform the range of work set forth in

the RFC formulated by the AW. Id.

      d.    The AW's Evaluation of Third Party Evidence

      As for third party evidence, the AW discussed the FCE conducted by

Craig Riley, PT. Id. As discussed above, the AW rejected the FCE because

Mr. Riley is not an acceptable medical source and because the AW stated

"there is a lack of objective medical evidence" to support the limitations set

forth by the FCE. Id.

      The AW also discussed an affidavit submitted by Mr. Lathrop's fifteen-

year-old daughter. AR19 (citing AR356). Mr. Lathrop's daughter confirmed

Mr. Lathrop's testimony regarding his daily activities and she observed that he
                                        83
appeared to be in a significant amount of pain. Id. She explained Mr. Lathrop

spent most of his time in a recliner. Id. She also explained she did most of the

housework, yard work, and cooking. Id. The AW indicated it "generally

accepted" these statements which correlated with Mr. Lathrop's statements.

This finding would weigh in favor of crediting Mr. Lathrop's symptom

complaints and their attendant affect upon his ability to function in the

workplace.

      The AW, however explained that this was lay testimony and did "not

address the lack of objective evidence or more significant treatment." ARl 9.

      e.     The AW's Evaluation of Mr. Lathrop's Medical Treatment

      The AW reviewed Mr. Lathrop's medical treatment but determined it was

"not entirely consistent" with his pain allegations. AR16. The AW noted

Mr. Lathrop's surgical procedure-a fusion at the C6-7 level of his spine. Id.

The AW characterized Mr. Lathrop's post-surgical medical care, however, as

"more limited." Id. Mr. Lathrop's post-surgical care included prescription

(though non-narcotic) medication; EMG testing; referral to a pain specialist and

a pain clinic; referral for a second opinion regarding further surgical options;

repeated trigger point injections; and epidural steroid injections.

      Despite these treatment modalities, the AW concluded Mr. Lathrop's

treatment history did not support his allegations, because he had not




                                        84
participated in physical therapy, 19 chiropractic care, or pool therapy, had not

presented himself at the emergency room, and had not used narcotic drugs for

pain relief.20 The AW concluded Mr. Lathrop's medical care had been "fairly

modest." AR18.

      There is no suggestion in the record, however, that any of the treatment

modalities that Mr. Lathrop did not undergo were medically appropriate or

would have brought relief to Mr. Lathrop's symptoms. As for Mr. Lathrop's

epidural and trigger point injections, there is likewise no evidence in the record

that Mr. Lathrop did not follow medical advice as to the frequency of this

method of pain relief.

      f.      The AW's Improper Emphasis on the Objective Medical
              Evidence

      Though the AW discussed several elements above required by 20 C.F.R.

§ 404.1529, it consistently circled back to the objective medical evidence for

the purpose of discounting each factor which weighed in favor of finding

Mr. Lathrop's pain complaints limited his functional abilities. AR14-19. This,

Mr. Lathrop argues, results in the practical effect of really only considering the




      19   This is incorrect. See AR420-45.

       2o The AW also stated Mr. Lathrop had not undergone "intramuscular
injections" but this is dearly incorrect, as the record documents -and the AW
noted in the preceding paragraph of its decision-that Mr. Lathrop had
undergone repeated epidural steroid injections and trigger point injections.
AR17.

                                        85
objective medial evidence when determining whether his subjective symptoms

limited his ability to work in violation of 20 C.F.R. § 404.1529, SSR 6-3p, and

Polaski.

      Mr. Lathrop also asserts the AL.J's failure to properly weigh the other

factors enumerated in 20 C.F.R. § 404.1529 and SSR 16-3p was influenced by

its misstep earlier in the analysis to recognize myofascial pain syndrome as a

medically determinable impairmenL This failure, Mr. Lathrop asserts, caused

the AW to erroneously become unnecessarily fixated on the lack of objective

medical evidence to support his thoracic spine pain. Consequently, the AW

mistakenly disregarded Mr. Lathrop's thoracic pain complaints and associated

functional limitations when formulating the RFC. This is so even though the

AW conceded none of the experts indicated Mr. Lathrop was "faking" or

malingering. The court agrees with Mr. Lathrop.

      When discussing Mr. Lathrop's thoracic spine tenderness and spasming,

along with complaints of ongoing thoracic spine pain to his treating surgeon

(Dr. Adams), the AW stated "the lack of objective evidence to substantiate the

claimant's complaints is noted repeatedly in this record." AR15 (citing

Dr. Adams' note indicating he was not sure of the source of Mr. Lathrop's pain).

Dr. Adams stated in his written statement and deposition, however, that he

believed cervicalgia was the source of Mr. Lathrop's ongoing thoracic pain.

AR339, 521.

      The AW then cited Dr. Espiritu's record (AR16) in which Dr. Espiritu

indicated Mr. Lathr:op's complaints seemed out of proportion for people who
                                       86
have had the same type of surgery. The AW cited this record for the

proposition that there was no objective medical evidence to support

Mr. Lathrop's thoracic pain complaints, but the AW omitted that portion of

Dr. Espiritu's statement in which Dr. Espiritu opined Mr. Lathrop suffered

from myofascial pain syndrome. AR 629. That opinion was later confirmed by

both Dr. Johnson and Dr. Peterson. AR 640, 321. Furthermore, the FCE

performed by Craig Riley, PT, using the Blankenship method, confirmed that

Mr. Lathrop gave a valid effort and that he had extreme limitations upon the

use of his upper extremities. AR605, 607. The results of this FCE were

endorsed by Mr. Lathrop's pain management physician, Dr. Peterson. AR32 l.

      The AW rejected the FCE, however, because it noted "multiple medical

doctors have noted there is a lack of objective evidence to support such

limitations." AR18. As explained by the Eighth Circuit in Baker, however, the

-yalid FCE itself constitutes objective evidence, and is proper medical evidence

when endorsed by the claimant's physician. Baker, 457 F.3d at 892, n.6.

      The AW's summary sentence is telling. AR20. The AW stated, "in sum,

the above residual functional capacity assessment is supported by the entire

record, but largely by the limited objective findings and by the claimant's

modest treatment." Id. In this instance, though the AW discussed the other

factors enumerated in 20 C.F.R. § 404.1529 and Polaski, it gave improper

weight to the objective medical evidence.   On remand the other factors should

be properly considered.



                                       87
F.    Type of Remand

      For the reasons discussed above, the Commissioner's denial of benefits is

not supported by substantial evidence in the record. Mr. Lathrop requests

reversal of the Commissioner's decision with remand and instructions for an

award of benefits, or in the alternative reversal with remand and instructions

to reconsider his case.

      Section 405(g) of Title 42 of the United States Code governs judicial

review of final decisions made by the Commissioner of the Social Security

Administration. It authorizes two types of remand orders: ( 1) sentence four

remands and (2) sentence six remands. A sentence four remand authorizes the

court to enter a judgment "affirming, modifying, or reversing the decision of the

Secretary, with or without remanding the cause for a rehearing." 42 U.S.C.

§ 405(g).

      A sentence four remand is proper when the district court makes a

substantive ruling regarding the correctness of the Commissioner's decision

and remands the case in accordance with such ruling. Buckner v. Apfel, 213

F.3d 1006, 1010 (8th Cir. 2000). A sentence six remand is authorized in only

two situations: (1) where the Commissioner requests remand before answering

the Complaint; and (2) where new and material evidence is presented that for

good cause was not presented during the administrative proceedings. Id.

Neither sentence six situation applies here.

      A sentence four remand is applicable in this case. Remand with

instructions to award benefits is appropriate "only if the record overwhelmingly
                                       88
supports such a finding." Buckner, 213 F.3d at 1011. In the face of a finding

of an improper denial of benefits, but the absence of overwhelming evidence to

support a disability finding by the Court, out of proper deference to the ALJ the

proper course is to remand for further administrative findings. Id.; Cox v.

Apfel, 160 F.3d 1203, 1210 (8th Cir. 1998).

      In this case, reversal and remand is warranted not because the evidence

is overwhelming, but because the record evidence should be clarified and

properly evaluated. See also Taylor v. Barnhart, 425 F.3d 345, 356 (7th Cir.

2005) (an award of benefits by the court is appropriate only if all factual issues

have been resolved and the record supports a finding of disability). Therefore,

a remand for further administrative proceedings is appropriate.

                                 CONCLUSION

      Based on the foregoing law, administrative record, and analysis, it is

hereby ORDERED that the Commissioner's decision is REVERSED and

REMANDED for reconsideration pursuant to 42 U.S.C. § 405(g), sentence four.
                                                   \



      DATED January 7, 2019.

                                             BY THE COURT:




                                        89
